Case 1:20-cv-00136-FPG-JJM Document 41-2 Filed 04/30/20 Page 1 of 48




                    EXHIBIT
                       2
Case 1:20-cv-00136-FPG-JJM Document 41-2 Filed 04/30/20 Page 2 of 48




 STATE OF NEW
          NEW YORK
 SUPREME COURT:
          COURT: COUNTY OF NIAGARA

  JOANN ABBO-BRADLEY,
           ABBO-BRADLEY, Individually
                                Individually and as
  Parent  and Natural
  Parent and  NaturalGuardian
                      Guardianofof DYLAN
                                   DYLAN J.
  BRADLEY, TREVOR A. BRADLEY and
  CHASE Q. BRADLEY,
              BRADLEY, Infants;
                           Infants; ZACHARY and
  MELANIE HERR, Individually
                      Individually and
                                   and as
                                        as Parent
                                           Parent and   FIRST AMENDED COMPLAINT
  Natural Guardian
           Guardianofof COLETON
                        COLETON HERR and
  HEATHER HERR, Infants; NATHANNATHAN E. and            Index No.: 146816
  ELENA KORSON,
           KORSON, Individually
                       Individually and
                                    and as  Parent
                                        as Parent
      Natural Guardian
  and Natural  GuardianofofLOGAN
                            LOGAN J. KORSON,
                                        KORSON, an
  Infant,
                                Plaintiffs,

  vs.
  VS.


  CITY OFOF NIAGARA       FALLS; NIAGARA
             NIAGARA FALLS;
  FALLS WATER BOARD; GLENN SPRINGS
  HOLDINGS, INC.; CONESTOGA-ROVERS &
  ASSOCIATES; CECOS INTERNATIONAL;
  INC.; EDWARD S. ROBERTS; GROSS PHC
  LLC; KANDEY
         KANDEY COMPANY, INC.;    INC.; MILLER
  SPRINGS REMEDIATION MANAGEMENT,
  INC.; OCCIDENTIAL PETROLEUM
  COPORATION (HOOKER) , Individually and as
  Successor in Interest to Hooker Chemicals and
  Plastics Corporation;  OXY, INC., f/k/a
           Corporation; OXY,
  OCCIDENTAL CI IEMICAL
                      IEMICAL CORPORATION,
  Individually and
               and as
                   as Successor in Interest to
  Hooker Chemicals and Plastics
                          Plastics Corporation;
                                   Corporation; OP-
  TECH ENVIRONMENTAL SERVICES; ROY'S
  PLUMBING, INC.; SCOTTSCOTT LAWN
                                LAWN YARD,
                                        YARD,
  INC.; and  SEVENSON ENVIRONMENTAL
         and SEVENSON
  SERVICES, INC.
                               Defendants.




        Plaintiffs, by their undersigned attorneys, PHILLIPS & PAOLICELLI, LLP, WATERS
        Plaintiffs, by

   KRAUS, LLP, CHRISTEN CIVILETTO MORRIS, ESQ., and FANIZZI &
 & KRAUS,                                                     BARR, P.C., for
                                                            & BARR,

 their First
       First Amended
             Amended Complaint against the Defendants, allege
                     Complaint against                 allege that:




 {00011433}
Case 1:20-cv-00136-FPG-JJM Document 41-2 Filed 04/30/20 Page 3 of 48




                                        I.     INTRODUCTION

         1.
         1.      This action is brought on behalf of grievously injured
                                                                injured residents
                                                                        residents of
                                                                                  of Niagara
                                                                                     Niagara Falls'

 Love Canal neighborhood, who have suffered severe physical
                                                   physical injury
                                                            injury and
                                                                   and economic
                                                                       economic harm as a

 result of the wrongful, reckless
                         reckless and
                                  and wanton
                                      wanton conduct ofeach
                                             conduct of eachof
                                                            ofthe
                                                               theDefendants.
                                                                  Defendants. Among the

 injuries that one or more Plaintiffs suffer are birth defects, chromosomal
                                                                chromosomal abnormalities,
                                                                            abnormalities, bone

 marrow abnormalities, cardiac conditions, pulmonary symptoms, unexplained fevers, skin

 conditions, behavioral problems, learning disabilities, and loss of teeth.

         2.      Defendants'
                 Defendants' conduct
                             conduct — whichincludes
                                     — which includesbut
                                                     but isis not
                                                              not limited
                                                                  limited to
                                                                           to the
                                                                               the wrongful
                                                                                   wrongful dumping

 of toxic substances, the negligent and ineffective
                                        ineffective remediation of such contamination, and

 repeated misrepresentations to the public at large concerning the neighborhood's
                                                    concerning the neighborhood'ssafety
                                                                                  safety—
                                                                                        — has

 created a public health catastrophe.

         3.     As a result of Defendants' misconduct, chemicals have been and continue to be

 visible to the naked eye on area roads, sidewalks, and grass, and throughout the sewers and storm

 drains of this residential
                residential community. In addition to the illness and disease rampant in the
                            community. In

 neighborhood, the Love Canal neighborhood to this day presents the stigmata of widespread

 contamination. For
                For example,
                    example, the
                              the area
                                  area has
                                       has an
                                           an unnatural
                                              unnatural absence of
                                                                of worms, mice, and other

 normal biodata.
        biodata. It is also strewn with dead
                                        dead trees
                                              trees and
                                                    andgrass.
                                                        grass. Plaintiffs' and their neighbors' pets

 are sick. Dead
           Dead animals
                animals are
                        are aa common
                               common sight throughout the area.

        4.      The contamination resulting from Defendants' actions has also caused Plaintiffs

 severe economic
        economic harm.
                 harm. For
                       For instance,
                           instance, Defendants' actions
                                                 actions have
                                                         have rendered Plaintiffs' homes

 virtually unsalable.




 {00011433}                                       2
Case 1:20-cv-00136-FPG-JJM Document 41-2 Filed 04/30/20 Page 4 of 48




        5.
        5.      The economic harms that each Plaintiff has suffered also includes substantial

 medical out of pocket expenses to treat the severe medical conditions caused by Defendants'

 misconduct.

        6.      Accordingly, Plaintiffs seek compensatory and punitive damages
                                                                       damages for, inter alia,

 personal injuries, lost quality of life, loss of companionship services, economic losses, and

 property value diminution. Plaintiffs further
                diminution. Plaintiffs further seek equitable relief in the form of complete

 remediation of
             of the contamination within, around, and under their properties as well as the

 establishment of a medical monitoring trust fund on Plaintiffs' behalf.

                                           11.
                                           11. PARTIES
                                                PARTIES

                A. Plaintiffs
                   Plaintiffs

        7.                JOANN ABBO-BRADLEY is a citizen and resident of the City of
                Plaintiff JOANN                                                    of

 Niagara Falls, County of Niagara, New
                                   New York.

        8.                JOANN ABBO-BRADLEY
                Plaintiff JOANN ABBO-BRADLEY is the parent and natural guardian of infant

 Plaintiff DYLAN J. BRADLEY, who is a citizen and resident of the City of Niagara Falls,

 County of Niagara, New
                    New York.
                        York.

        9.      Plaintiff JOANN ABBO-BRADLEY
                                ABBO-BRADLEYisisthe
                                                 theparent
                                                     parentand
                                                            andnatural
                                                               natural guardian of infant

 Plaintiff TREVOR A. BRADLEY,
                     BRADLEY, who
                              who is
                                  is aa citizen
                                        citizen and
                                                and resident of
                                                             of the City of
                                                                         of Niagara Falls,

 County of Niagara, New
                    New York.

        10.    PlaintiffJOANN ABBO-BRADLEY is the parent and natural guardian of infant

 Plaintiff CHASE
           CHASE Q.
                 Q. BRADLEY,
                    BRADLEY,who
                             whoisisaacitizen
                                      citizen and
                                              and resident
                                                  resident of
                                                           of the City of Niagara Falls,

 County of
        of Niagara, New York.




 {00011433}                                      3
Case 1:20-cv-00136-FPG-JJM Document 41-2 Filed 04/30/20 Page 5 of 48




        11.
        11.     Collectively, Plaintiffs JOANN ABBO-BRADLEY,
                                               ABBO-BRADLEY, DYLAN J. BRADLEY,

  TREVOR A. BRADLEY,
            BRADLEY, and
                     and CHASE
                         CHASE Q.
                               Q. BRADLEY
                                  BRADLEYshall
                                          shallhereinafter
                                               hereinafter be
                                                           be referred
                                                              referred to as the

 "Bradley Plaintiffs."

        12.
        12.     At all relevant times, the Bradley Plaintiffs have resided and continue to rcsidc at

 911 90th Street, in the City of Niagara Falls, County of
                                                       of Niagara,
                                                          Niagara, State
                                                                   State of
                                                                         of New
                                                                            New York.

        13.
        13.     Plaintiff ZACHARY HERR is a citizen and resident of the City of Niagara Falls,

 County of Niagara, New
                    New York.

        1.4.
        14.    Plaintiff MELANIE HERR is a citizen and resident of the City of
                                                                            of Niagara Falls,

 County of
        of Niagara, New
                    New York.

        15.
        15.    Plaintiffs MELANIE
                          MELANIE HERR
                                  HERR and ZACHARY
                                           ZACHARY HERR
                                                   HERR are
                                                        are the
                                                            the parents and natural

 guardians of
           of infant Plaintiff COLETON HERR, who
                                             who is a citizen and resident of
                                                                           of the City of
                                                                                       of

 Niagara Falls, County of
                       of Niagara, New
                                   New York.

        16.
        16.    Plaintiffs MELANIE HERR and ZACHARY IIIERR
                                                     IERR are the parents and natural

 guardians of infant Plaintiff HEATHER HERR, who is a citizen and resident of
                                                                           of the City of
                                                                                       of

 Niagara Falls, County of
                       of Niagara, New York.

        17.
        17.    Collectively, Plaintiffs ZACHARY HERR, MELANIE HERR, COLETON

 HERR, and HEATHER HERR shall hereinafter be referred to as the "Herr
                                                                "Herr Plaintiffs."
                                                                      Plaintiffs."

        18.
        18.    At all relevant times, the Herr Plaintiffs have resided and continue to reside at
                                                                                              at 940

 93 Street, in the City of
 93rd                   of Niagara
                           Niagara Falls,
                                   Falls, County
                                          County of
                                                 of Niagara,
                                                    Niagara, State
                                                             State of
                                                                   of New York.

        19.
        19.    Plaintiff NATHAN E. KORSON is a citizen of the City of Niagara Falls, County

 of Niagara, New
 of          New York.

        20.    Plaintiff ELENA KORSON is a citizen of
                                                   of the City of
                                                               of Niagara Falls, County of

 Niagara, New York.


 {00011433}                                      4
Case 1:20-cv-00136-FPG-JJM Document 41-2 Filed 04/30/20 Page 6 of 48




         21.               NATHANKORSON
                Plaintiffs NATHAN KORSONand
                                         andELENA
                                            ELENAKORSON
                                                  KORSONare
                                                         arethe
                                                             theparents
                                                                parentsand
                                                                        and natural
                                                                            natural

  guardians of infant Plaintiff LOGAN J. KORSON,
                                         KORSON, who
                                                 who is a citizen of the City of Niagara Falls,

  County of Niagara, New York.

         22.    Collectively, Plaintiffs NATHAN
                                         NATHAN KORSON,
                                                KORSON, ELENA KORSON,
                                                              KORSON, and LOGAN J.

  KORSON shall hereinafter be referred
                              referred to
                                       to as
                                          as the "Korson
                                                 "Korson Plaintiffs."
                                                         Plaintiffs."

         23.
         23     At all relevant times, the Korson Plaintiffs reside at 905 92nd
                                                                           92"" Street,
                                                                                Street, in the City of

 Niagara Falls, County of Niagara, State of
                                         of New
                                            New York.

         B.     Defendants

         24.    Defendant OCCIDENTAL PETROLEUM CORPORATION, Individually and as

           in Interest
 Successor in  Interest to HOOKER
                           HOOKER CHEMICAL
                                  CHEMICALAND
                                           AND PLASTICS,
                                               PLASTICS, is
                                                          is a corporation organized

 under the
 under the laws
           laws of the State of
                             of Delaware
                                Delaware and registered to conduct business within
                                                                            within the
                                                                                   the State
                                                                                       State of

 New York.
 New York.

         25.    Defendant OXY, INC.,
                Defendant       INC., f/k/a
                                       f/k/aOCCIDENTAL
                                             OCCIDENTALCHEMICAL
                                                        CHEMICAL CORPORATION,
                                                                  CORPORATION,

 Individually and as Successor
              and as  Successor in
                                 in Interest
                                     Interest to HOOKER
                                                 HOOKER CHEMICAL
                                                        CHEMICAL AND PLASTICS
                                                                      PLASTICS

 CORPORATION, is a corporation organized under
                                         underthe
                                               the laws
                                                    laws of
                                                         of the
                                                            the State
                                                                State of
                                                                      of New
                                                                         New York.

        26.     Defendants OCCIDENTAL
                           OCCIDENTAL PETROLEUM
                                      PETROLEUM CORPORATION
                                                CORPORATIONand
                                                            and OXY, INC,
                                                                OXY, INC,

 f/k/a OCCIDENTAL CHEMICAL CORPORATION shall hereinafter collectively be referred to

 as "OCCIDENTAL/HOOICER."
    "OCCIDENTAL/HOOKER."

        27.
        27      Defendant CITY OF NIAGARA FALLS is
                                  NIAGARA FALLS is aa municipal
                                                      municipal corporation of
                                                                            of the State

 of New York.
    New York.

        28.
        28      Defendant NIAGARA FALLS WATER BOARD is a public benefit corporation
                Defendant

 created by a special act of the New York State Legislature.




 {00011433}                                       5
Case 1:20-cv-00136-FPG-JJM Document 41-2 Filed 04/30/20 Page 7 of 48




        29.
        29.     Defendant GLENN SPRINGS HOLDINGS, INC. ("GSH") is a corporation

 organized under  the laws
           under the   laws of
                            of the State
                                   State of
                                         of New
                                            New York.

        30.
        30.     Defendant CONESTOGA-ROVERS & ASSOCIATES ("CRA") is an

 engineering consulting firm conducting business within the State
                                                            State of
                                                                  of New
                                                                     New York.

        31.
        31.     Defendant
                Defendant CECOS
                          CECOS INTERNATIONAL,
                                INTERNATIONAL, INC. f/k/a NEWCO
                                               INC. f/k/a NEWCO CHEMICAL
                                                                 CHEMICAL

 WASTE SYSTEMS, INC. is a corporation organized under the laws of the State of
                                                                            of New
                                                                               New York.

        32
        32.     Defendant           ROBERTS is an individual
                Defendant EDWARD S. ROBERTS       individual who, upon information and

 belief, works in Niagara                                 was at
                          Falls, New York, and who is, or was
                  Niagara Falls,                              at all
                                                                 all relevant
                                                                      relevant times,
                                                                                times, Chairman
                                                                                       Chairman

 and/or Chief Executive Officer of
                                of Defendant CRA.

        33.    Defendant GROSS PHC, LLC,
               Defendant GROSS      LLC, individually     as successor-in-interest
                                                      and as
                                         individually and     successor-in-interest to

 GROSS PLUMBING AND HEADING CO., INC. is
                                      is a limited liability
                                                   liability company
                                                             company organized under

 the laws of
          of the State of New York.

        34.
        34.    Defendant KANDEY
               Defendant KANDEY COMPANY,
                                COMPANY,INC.         corporation organized
                                         INC. isis a corporation organized under
                                                                           under the

 laws of the State of New York.

        35.
        35.    Defendant
               Defendant MILLER SPRINGS
                                SPRINGS REMEDIATION
                                        REMEDIATION MANAGEMENT,
                                                    MANAGEMENT, INC. is a

 corporation organized under the laws of
                                      of the State of Delaware and registered to conduct business

 in the State of New
                 NewYork.
                     York. Defendant
                            DefendantMILLER
                                     MILLERSPRINGS
                                            SPRINGSREMEDIATION
                                                   REMEDIATION MANAGEMENT,

 INC. is
      is aasubsidiary
            subsidiaryofofDefendant
                           DefendantOCCIDENTAL
                                     OCCIDENTALPETROLEUM
                                                PETROLEUM CORPORATION and a
                                                          CORPORATION and

 predecessor in interest to Defendant GSH.

        36.    Defendant
               Defendant OP-TECH ENVIRONMENTAL SERVICES,
                         OP-TECH ENVIRONMENTAL SERVICES, INC.       corporation
                                                          INC. is a corporation

 organized under
           underthe
                 the laws
                      laws of
                           of the State
                                  State of
                                        of Delaware conducting business in the State of New York.

        37.
        37     Defendant ROY'S PLUMBING,
               Defendant       PLUMBING, INC. d/b/a
                                              d/b/a ROY'S
                                                    ROY'S PLUMBING,
                                                          PLUMBING, HEATING,
                                                                    HEATING,

 AND COOLING is a corporation organized under the laws of the State of New York.



 {00011433)
 {00011433}                                      6
Case 1:20-cv-00136-FPG-JJM Document 41-2 Filed 04/30/20 Page 8 of 48




         38.
         38.      Defendant SCOTT
                  Defendant SCOTT LAWN
                                  LAWN YARD,
                                       YARD, INC.
                                             INC. is   corporation organized
                                                  is a corporation organized under
                                                                             under the

 laws of the State of New York.

         39.
         39.      Defendant
                  Defendant SEVENSON ENVRIONMENTAL SERVICES,
                            SEVENSON ENVRIONMENTAL  SERVICES,INC.   f/k/a
                                                              INC. f/k/a

 SEVENSON CONSTRUCTION
 SEVENSON CONSTRUCTION COMPANY
                       COMPANY f/k/a
                               f/k/a ALBERT ELIA BUILDING COMPANY is
                                     ALBERT ELIA

 a corporation organized under the laws of the State of New York.

                                  III. GENERAL   ALLEGATIONS
                                         GENERALALLEGATIONS

               A. In'roduction
                  Inrodu tion

         40.      Defendants are individually and collectively responsible for callously, wrongfully,

 and dishonestly exposing Plaintiffs to a host of deadly chemicals which, upon information and

 belief, include, but are not limited to, benzene hexachloride (the main component of the pesticide

 lindane, a neurotoxin), chlorobenzenes (used in the synthesis of DDT), Bis(2-

 ethylhexyl)phthalate (commonly known as DEFIP), and dozens
                                         DEFIP), and dozens of other toxins, many of which
                                                               other toxins,

 Defendants knew or should have known were toxic.

        41.       Among other chemicals to which there was wrongful exposure is 2,3,7,8-

 tetrachlorodibenzo-p-dioxin, commonly called dioxin, which is a byproduct of trichlorophenol

 manufacture and among the
                       the world's most carcinogenic chemicals.

        42.       All of these chemicals are known or believed to be reproductive toxins,

 carcinogens, teratogens, and/or otherwise harmful to the human body.

        43.       Some of the Plaintiffs are children who were exposed to these harmful chemicals

 in utero or during their childhood, at a time when they were and remain particularly vulnerable to

 the dangerous effects of toxic insult.

        44.       All Plaintiffs have been exposed to toxins known to inflict cancers and/or other

 latent diseases and injuries, and also known to adversely impact reproductive capacity.



 {00011433}                                        7
Case 1:20-cv-00136-FPG-JJM Document 41-2 Filed 04/30/20 Page 9 of 48




         45
         45.       As a result of the foregoing, each Plaintiff also suffers
                                                                     suffers from the emotional

 distress associated with, inter alia, their individual illnesses, their prospective and/or latent

 illnesses, the illnesses of their family members, the prospective loss of their family members, and

              turmoil that Defendants' conduct has caused.
 the economic turmoil

               B. Love
                  Love Canal
                       Canal Prior
                             Prior to 1954

         46.      Love Canal received its name from William T.
                                                            T. Love,
                                                               Love,an
                                                                     an entrepreneur
                                                                        entrepreneur and

 developer in Niagara Falls, New
                             New York
                                 York in the late 1800s.

         47.      In                                                    Niagara River by digging
                  In 1892, Love proposed connecting the upper and lower Niagara

 a canal six to seven miles long, in hopes of harnessing the water of the of the upper Niagara

 River into a navigable channel, which would create aa man-made waterfall
                                                                waterfall with a 280-foot drop

 into the lower Niagara River, providing cheap hydroelectric power.

         48.      Love's dream
                  Love's dream abruptly
                               abruptly collapsed after the invention of alternating-current

 electricity, which could travel farther by wire than direct current, thus obviating the need for

 factories to locate near the falls.

         49.     The Love Canal left behind became nothing more than aa half-mile-long
                                                                        half-mile-long

 swimming hole until such time as Defendant OCCIDENTAL/HOOKER purchased the site, and

 situated its electrochemical company there.

         50.     The OCCIDENTAL/HOOKER site,
                                       site, which quickly became one of
                                                                      of the largest

 industrial enterprises
 industrial enterprises in
                         in Niagara
                            Niagara Falls,
                                    Falls, was
                                           was originally
                                               originally used to manufacture
                                                                  manufacture chemicals
                                                                              chemicals and plastics.

         51.        or about
                 In or       1941, Defendant OCCIDENTAL/HOOKER wrongfully
                       about 1941,                             wrongfully began using

 the Love Canal site for hazardous
                         hazardouswaste
                                   waste disposal.
                                         disposal. Engineers
                                                   Engineers at Defendant

 OCCIDENTAL/HOOKER negligently and recklessly opined that
                                                     that the
                                                          the clay
                                                              clay composition
                                                                   composition of
                                                                               of the

 soil beneath the Love Canal site somehow made it ideal for the "safe" dumping of toxins.



 {00011433}                                         8
Case 1:20-cv-00136-FPG-JJM Document 41-2 Filed 04/30/20 Page 10 of 48




          52.
          52.      From approximately 1941 to 1953, Defendant OCCIDENTAL/HOOKER

                                                                Love Canal
  improperly dumped more than 21,000 tons of toxic waste on the Love Canal site,
                                                                           site, some of it

  loose and some of it in metal drums buried just beneath the surface.

          53.      The toxic waste that Defendant OCCIDENTAL/HOOKER disposed of at Love

  Canal is made up of approximately 250 distinct chemicals.

          54.
          54.      In addition to the materials wrongfully dumped by Defendant

  OCCIDENTAL/HOOKER, Defendant CITY OF NIAGARA FALLS also utilized the Love

  Canal site for waste disposal.

                C. Transfer
                   Transferof
                            ofthe
                               the Love
                                   Love Canal Site

          55.
          55.      In or about 1953, after
                   In                after prolonged
                                           prolonged and
                                                     and wrongful
                                                         wrongful deposit of
                                                                          of toxic waste at the Love

  Canal site and cosmetically concealing this misconduct by covering the waste with dirt and

  grass, Dcfcndant OCCIDENTAL/HOOKER sold the land to the Niagara Falls Board of

  Education for one dollar.

         56
         56.       Fully aware of the grave dangers associated with its wrongful conduct, Defendant

  OCCIDENTAL/HOOKER endeavored to hide the full extent of its wrongdoing and evade

  responsibility therefor while including in the deed
                                                 deed transfer
                                                      transfer aa sham
                                                                  sham "warning"
                                                                       "warning" indicating that in

  the course of its business it had buried certain wastes on the property, and noting that such

  materials should not be disturbed by digging.

         57.
         57.       Following Defendant OCCIDENTAL/HOOKER's
                                       OCCIDENTAL/HOOKER's sale of the Love Canal land,

  and with the full knowledge of Defendant OCCIDENTAL/HOOKER, the Niagara Falls Board of

  Education began in or about 1954 to construct an elementary school on the canal property.

         58.       Even though the school board had no way of knowing the full extent of Defendant

  OCCIDENTAL/HOOKER's
  OCCIDENTAL/HOOKER's wrongful
                      wrongful dumping, nonetheless a school was constructed without a



  {00011433}                                       9
Case 1:20-cv-00136-FPG-JJM Document 41-2 Filed 04/30/20 Page 11 of 48




  basement. This "99th Street School" was completed in or about 1955, situated
  basement.                                                           situated atop
                                                                               atop 21,000 tons

  of lethal toxins. Thereafter,
                    Thereafter, itit served approximately 400 young students per year.
                                     served approximately

          59.
          59.                                                         the 1950s and, upon
                 Residential homebuilding around Love Canal boomed in the

  information and belief, Defendant OCCIDENTAL/HOOKER knew or
                                                           or should
                                                              should have known of this

  fact.

          60.
          60.    Despite being fully aware of the host of lethal chemicals it had dumped on the

  Love Canal site, and also fully aware that the area was undergoing extensive residential

  development, Defendant OCCIDENTAL/HOOKER provided homeowners moving into the area

  with no warning or other information that would indicate that the property was situated in

  proximity to deadly toxins that it had wrongfully dumped.

          61.    Most families who moved into the area were understandably unaware of the Love

  Canal landfill and its poisons, largely because Defendant OCCIDENTAL/HOOICER
                                                            OCCIDENTAL/HOOKER had

                                                   by giving
  concealed the fact of its wrongful toxic dumping by giving the
                                                             the Love
                                                                 Love Canal
                                                                      Canal aa cosmetic
                                                                               cosmetic "face-lift"
                                                                                        "face-lift"

  prior to its sale to the school        Specifically, Defendant OCCIDENTAL/HOOKER had
                           school board. Specifically,

  covered the Love Canal with dirt and grass, and planted trees rendering it innocent-looking to the

  naked eye.

          62.
          62.    By 1978, there were approximately 800 private single-family homes and 240 low-

  income apartments built in close proximity to the Love Canal.

          63.
          63.                               located near
                 The 99th Street School was located near the
                                                          the center
                                                              center of
                                                                     of the
                                                                         the landfill.
                                                                              landfill. The Niagara

  River, to the south, and Bergholtz Creek, to the north, formed natural boundaries for the area

  affected by the migrating toxins.




  {00011433)                                      10
Case 1:20-cv-00136-FPG-JJM Document 41-2 Filed 04/30/20 Page 12 of 48




                D. Resident
                   Resident Complaints and Government's
                                           Government's Response
                                                        Response

          64.      From the late 1950s through the 1970s, Love Canal area
                                                                     area residents repeatedly

  complained to authorities of strange odors in the neighborhood and/or chemical residues

  surfacing near or in their yards and on the playground of the 99th Street School.

          65.      Defendant CITY OF NIAGARA FALLS, responding to these complaints,
                                                                        complaints, visited

  the area and negligently did little more than cover the chemical substances complained of with

  dirt or clay.

          66.     Although Defendant CITY OF NIAGARA FALLS knew or should have known

  of the fact of
              of the wrongful dumping of both Defendants OCCIDENTAL/HOOKER and CITY

  OF NIAGARA FALLS, it did not conduct further investigation, remediation, or issue any

  warnings.

          67.     During or prior to 1976,
                                     1976. after years of complaints, Defendant CITY OF

  NIAGARA FALLS finally hired a consultant to investigate.

          68.
          68      In 1976, the Calspan Corporation completed a study of the Love Canal area and,

  not surprisingly, found toxic chemical residues in the air and in the sump pumps in a significant

  number of homes near the southern end of the Love Canal.

          69
          69.     Calspan also found metal drums, presumably filled with dangerous chemicals, at

  or just beneath the surface, and high levels of
                                               of PCBs
                                                  PCBs in the storm sewer system.

          70.
          70.     Calspan recommended that the Love Canal be covered with clay, home sump

  pumps be sealed off, and a tile drainage system be installed to control the migration of wastes.

         71.      Defendant CITY OF NIAGARA FALLS carelessly, negligently, and/or recklessly

  elected not to adopt any
                       any of these Calspan recommendations, and instead merely placed window

  fans in a few select homes believed to contain abnormal levels of chemical residues.



  {00011433}                                      11
Case 1:20-cv-00136-FPG-JJM Document 41-2 Filed 04/30/20 Page 13 of 48




              72.
              72.         about 1978, authorities
                    In or about                            New York
                                      authorities from the New York State
                                                                    State Department of Health

  ("NYSDOH") began to study the Love Canal area, and released preliminary findings that women

                                                 experiencing greater
  living near the southern end of the Canal were experiencing greater than
                                                                      than normal rates of

  miscarriage and birth defects.

          73.       On or about August 2, 1978, NYSDOH commissioner Robert Whalen issued a

  health order and announced aa state
                                state of
                                      of emergency
                                         emergency at Love Canal.
                                                   at Love Canal. The health order recommended

  that the 99th Street School be closed and that pregnant women and children under the age of
                                                                                           of two

  temporarily evacuate.

          74.
          74.       Soon thereafter, New York Governor Hugh Carey announced that the state would

  purchase the 239 homes closest to Love Canal and evacuate residents of those homes.

          75
          75.       The State defined the affected area and erected a 10-foot fence around the

  evacuated
  evacuated land.               was arbitrary because at that time, and to this day, nobody knew
            land. This decision was

  or knows how far into the surrounding residential neighborhoods the chemicals improperly

  dumped by Defendant OCCIDENTAL/HOOKER had spread or how many people were affected.

          76.
          76.       As the investigation continued, additional evacuation orders were implemented.

  In total, approximately 950 families were evacuated from a 10-square-block area surrounding the

  landfill.

                   "Remediation" and its Aftermath
                E. "Remediation"

          77.
          77.       Following the evacuation orders, an interagency task force was charged with

  making recommendations concerning the construction of a drainage system to prevent further

  migration of toxic chemicals from Love Canal.




  {00011433}                                        12
Case 1:20-cv-00136-FPG-JJM Document 41-2 Filed 04/30/20 Page 14 of 48




          78.     As part of this program,
                  As                       Defendants OCCIDENTAL/HOOKER,
                                  program, Defendants OCCIDENTAL/HOOKER,SEVENSON
                                                                         SEVENSON

  ENVIRONMENTAL SERVICES, INC., and
                                and CECOS
                                    CECOS INTERNATIONAL,
                                          INTERNATIONAL, INC.
                                                          INC. were
                                                               were involved
                                                                     involved

                  carelessly, and/or recklessly remediating the contamination.
  in negligently, carelessly,

          79.    The cleanup plan consisted of a tile train collection
                                                            collection system
                                                                       system designed
                                                                              designed to
                                                                                        to "contain"
                                                                                           "contain"

  the waste and prevent any outward migration of
                                              of chemical leachate.

          80.
          80.    A graded trench system was dug around
                                                around the
                                                        the canal's
                                                            canal's perimeter to intercept

  migrating leachate and to create a barrier drain system.

         81.
         81.     The leachate collected from this drain system is pumped to an on-site treatment

  plant that utilizes a series of filters, including activated charcoal, in an attempt to remove toxic

  chemicals from the waste stream.

         82.
         82.     The remaining, theoretically "clean" water is then flushed down the regular

  municipal sanitary sewer system.

         83.
         83      Notably, dangerous chemicals such as mercury and other heavy metals are not

  intended to be removed by
                         by this
                            this treatment system.

         84.       clay cap was
                 A clay     was placed over the Love Canal as a cover in an attempt to minimize

  rainwater from
  rainwater from entering
                 entering the
                          the canal
                              canal surface,
                                    surface, to
                                             to prevent chemicals from vaporizing into the air, and
                                                prevent chemicals

  to prevent the outside environment from any direct
                                              direct contact
                                                     contact with
                                                             with contaminated soil.
                                                                               soil.

         85.     A monitoring system
                              system to evaluate the
                                                 the effectiveness
                                                     effectiveness of this system was not

  established until five years after the system's
                                         system's original implementation.

         86.     Thus, there were no baseline data on contaminant levels in the
                                                                  levels in the groundwater
                                                                                groundwater

  following the
  following the original remediation efforts.

         87.
         87      Once a monitoring system
                                   system was put into place, however, it revealed that toxins

  were systematically leaking into the nearby Niagara River.



  {30011433}
  (00011433}                                       13
Case 1:20-cv-00136-FPG-JJM Document 41-2 Filed 04/30/20 Page 15 of 48




          88.    Such leaking was not a surprise, since
                                                  since there
                                                        there was
                                                              was no
                                                                  no bottom
                                                                     bottom to
                                                                             to the
                                                                                the so-called
                                                                                    so-called

  "containment" system.
                system.

          89.    Other data also indicated that
                       data also           that contaminants
                                                contaminantswere
                                                             were increasing
                                                                  increasing in
                                                                             in the monitoring

  wells
  wells outside the Love Canal.

          90.
          90     Defendants were also otherwise negligent in the design, implementation, and

  construction of infrastructure
                  infrastructure in  connection with the Love Canal remediation.
                                  in connection

         91.     For example, Defendants were reckless, negligent, and/or
                                                                   and/or careless
                                                                          careless in  the selection
                                                                                   in the  selection

  of polyvinyl chloride
  of polyvinyl chloride ("PVC")
                        ("PVC") pipe to
                                     to replace underground
                                                underground pipes
                                                            pipes (sewer and otherwise)
                                                                  (sewer and otherwise) in the

  Love Canal area
             area during
                  duringand
                         andafter
                             afterthe
                                   theoriginal
                                       originalLove  Canalremediation.
                                                LoveCanal  remediation.PVC
                                                                       PVC pipe
                                                                           pipe is
                                                                                is easily
                                                                                   easily

  corroded by
  corroded by the
              the toxins    issue in this case, and Defendants knew or should have known that such
                  toxins at issue

                                      as a result
  piping would disintegrate over time as   result of
                                                  of the
                                                     the foreseeable
                                                         foreseeable contact
                                                                     contact with
                                                                             with such
                                                                                  such chemicals,
                                                                                       chemicals,

  thus resulting in further
                    furtherdispersion
                            dispersionof
                                      of chemicals.
                                         chemicals.

         92.     In addition
                    addition to
                             to the attemptedremediation
                                the attempted remediationof
                                                          ofthe
                                                             theLove
                                                                Love Canal
                                                                     Canalsite
                                                                           site itself,
                                                                                 itself, efforts were

  made to remediate the surroundingsewers,
                    the surrounding sewers,creeks,
                                           creeks, and
                                                   andberms.
                                                       berms. This included (a) hydraulically

  cleaning the sewers; (b) removal and disposal of the contaminated sediments;
                                                                    sediments; (c)
                                                                               (c) inspecting the

  sewers for defects            allow contaminants to migrate; (d)
             defects that could allow                          (d) limiting access,
                                                                            access, dredging and

  hydraulically cleaning the Black Creek culverts; and (e) removing and storing Black and

  Bergholtz creeks' contaminated sediments.

         93.     Approximately 62,000 linear
                                      linear feet of
                                                  of storm
                                                     storm and sanitary sewers were cleaned in
                                                               sanitary sewers

  1986, and an additional
               additionalapproximately
                          approximately6,000
                                        6,000 feet
                                              feet were
                                                   were cleaned
                                                        cleaned in
                                                                in 1987.
                                                                   1987.

         94.     In 1989, Black and Bergholtz Creeks were dredged
                                                          dredged of approximately 14,000
                                                                  of approximately 14,000

  cubic yards of sediments. Clean
                            Cleanriprap
                                  riprap was placed in
                                         was placed  in the
                                                        the creek
                                                            creek beds,
                                                                  beds, and the banks were

  replanted with grass.



  {00011433)                                      14
Case 1:20-cv-00136-FPG-JJM Document 41-2 Filed 04/30/20 Page 16 of 48




       95.
       95      Prior to
               Prior to final
                        final disposal,               creek sediments
                              disposal, the sewer and creek sediments from
                                                                      from these cleaning projects

          wastes [approximately 33,500 cubic
and other wastes                       cubic yards]
                                             yards] were
                                                    were stored
                                                         stored at Defendant

OCCIDENTAL/HOOICER's Niagara Falls facilities, within Defendant
OCCIDENTAL/HOOKER's

OCCIDENTAL/HOOKER's exclusive control.

       96.    In addition, the contaminated
                               contaminated sediments
                                            sediments and
                                                      and wastes
                                                          wastes from the sewers and creeks,

as
aswell
   wellas other
            as Love                             to bebe
                    Canal wastes, were intended to
                other                                 removed and thermally
                                                         removed            treated prior treated
                                                                    and thermally         to      prior to

disposal
disposal at Defendant OCCIDENTAL/HOOKER's Niagara Falls facility.
             at Defendant                               facility.

       97.
       97     Thus,
              Thus, upon information
                      upon           and belief,and
                              information        the remediation
                                                       belief, program did not prevent program
                                                                 the remediation       the     did not prevent

toxins within
toxins        the Love
          within       Canal
                     the     containment
                          Love    Canal area from spreadingarea
                                         containment        throughout
                                                                 fromthe Love Canal throughout the Love Cana
                                                                       spreading

neighborhood from from
neighborhood      the timethe
                           of itstime
                                  inception
                                        of up to and
                                            its      including the
                                                  inception      uppresent
                                                                     to andday. including the present day.

       98.    Defendants OCCIDENTAL/HOOKER, SEVENSON ENVIRONMENTAL
                         OCCIDENTAL/HOOKER, SEVENSON

SERVICES, INC.,
          INC., and CECOS INTERNATIONAL, INC. were involved in work relating to the

remediation program
            programand
                    andrecklessly,
                        recklessly, negligently, and/or carelessly performed their duties in
                                                                                          in

connection
connection therewith.

       99.    During and following
                         following the remediation, certain Love Canal area
                                                                       areahomeowners
                                                                            homeowners filed

suit against Defendant OCCIDENTAL/HOOKER.

       100.
       100.   Defendant OCCIDENTAL/HOOKER
                        OCCIDENTAL/HOOKER resolved
                                          resolved these lawsuits.

       101. In
       101. In addition to that to
                 addition       private
                                    thatlitigation, Defendant OCCIDENTAL/HOOKER agreed

to pay
   pay $98
        $98million to coverto
              million       New York State's
                              cover   New Love
                                             YorkCanal cleanupLove
                                                  State's      costs, and $129 cleanup
                                                                      Canal    million to

cover the federal government's Love Canal cleanup costs.

       102.
       102.   Although Defendant OCCIDENTAL/HOOKER resolved these Love Canal

matters,
m atters, nothing in these
                     these litigations or the
                                          the terms of their
                                                 terms   ofresolution
                                                             their eliminates or alters
                                                                      resolution        in any
                                                                                    eliminates or alters in any

way Defendant OCCIDENTAL/HOOKER's
              OCCIDENTAL/HOOKER's obligations
                                  obligationsand/or
                                              and/or duties to the instant Plaintiffs.
                                                     duties to             Plaintiffs.



{00011433}
{00011433}                                     15
                                               15
Case 1:20-cv-00136-FPG-JJM Document 41-2 Filed 04/30/20 Page 17 of 48




          103.
          103.         ofthe
                  None of the instant
                               instant Plaintiffs were parties to any previous litigation relating to

  Love Canal.

                 LoveCanal
             F. Love Canal"Revitalization"
                           "Revitalization"

          104.
          104.    In
                  In or
                     or about
                        about 1988,
                              1988, NYSDOH publicly declared
                                    NYSDOH publicly declared the area north
                                                                      north of
                                                                            of Love
                                                                               Love Canal to be

  safe for habitation on
                      on the basis of an interagency review.

          105.
          105.    Empty homes in the Love
                                     Love Canal area were refurbished
                                                          refurbishedand
                                                                      andsold
                                                                          sold for
                                                                               for 20%
                                                                                   20% below
                                                                                       below

  market value as an enticement to repopulate
                                   repopulate and revitalize
                                                  revitalize the area.

         106.
         106.     In or about
                        about August
                              August 1990,
                                     1990, the Love Canal
                                                    Canal Revitalization Agency renamed a

  portion of Love Canal as Black Creek Village in an attempt to
                                                             to shed
                                                                shed the
                                                                     the stigma
                                                                         stigma associated
                                                                                associated with

  the name "Love
           "Love Canal," and
                         andentice
                             entice homebuyers
                                    homebuyers to
                                                to consider
                                                   consider settling
                                                            settling their
                                                                     their families
                                                                            families in the

  neighborhood.

         107.
         107.           aboutNovember
                  In or about November 1990,
                                       1990, without knowledge or reason to believe
                                                                            believe that
                                                                                    that

  Defendants had
             had recklessly, negligently,
                             negligently, and/or carelessly
                                                 carelessly performed their duties
                                                            performed their duties in connection

  with Love Canal remediation and/or
                              and/or otherwise
                                     otherwise fraudulently
                                               fraudulentlyconcealed
                                                            concealed the
                                                                      the full
                                                                          full extent of
                                                                                      of the

  dangers associated with the Love Canal neighborhood, the first new family moved
                                                                            moved into
                                                                                  into the
                                                                                       the area.

         108.
         108.                families thereafter
                  Additional families thereafter purchased
                                                 purchased homes
                                                           homes in the Love Canal neighborhood.

         109.
         109.     Since the rehabilitation program
                                           programbegan,
                                                   began,approximately
                                                          approximately260
                                                                        260 homes
                                                                            homes have been sold

  in the Love
         Love Canal area.

         110.
         110.     In addition, aa new senior citizen housing development has been constructed on

         property in the so-called
  vacant property        so-called "habitable" portion
                                               portion of
                                                       of the emergency declaration area.

         111.
         111.     In or about
                        about 1995,
                              1995, Defendants GSH and CRA, at Defendant

  OCCIDENTAL/HOOKER's direction, assumed responsibility for the ongoing
                                                                ongoing management,

  operation, maintenance and/or
                         and/or monitoring
                                monitoring of
                                           of the
                                              the Love
                                                  Love Canal site.



   00011433}
  {00011433}                                       16
Case 1:20-cv-00136-FPG-JJM Document 41-2 Filed 04/30/20 Page 18 of 48




         112.
         112.     Thereafter, and in
                                  in particular
                                     particularfrom
                                                fromin
                                                     inor about1998
                                                       orabout  1998 until
                                                                     until in
                                                                           in or
                                                                              or about
                                                                                 about 2008,
                                                                                       2008,

  Defendant OCCIDENTAL/HOOICER
            OCCIDENTAL/HOOKER assigned
                               assigned Defendant MILLER SPRINGS
                                                         SPRINGS REMEDIATION

  MANAGEMENT,
  MANAGEMENT, INC.
              INC. the
                    the responsibility
                        responsibility of
                                       ofoperation
                                          operation and maintenance of
                                                    and maintenance of certain pumps and

  treatment equipment in the Love Canal containment area.

         113.
         113.     Thus, at all relevant  times, Defendants CRA, GSH, and MILLER SPRINGS
                               relevant times,

  REMEDIATION MANAGEMENT,
              MANAGEMENT, INC. acted as agents, servants,
                                                servants, and/or
                                                          and/oremployees
                                                                 employees of
                                                                           of

  Defendant OCCIDENTAL/HOOKER, thereby and otherwise rendering Defendant

                    responsible for
  OCCIDENTAL/HOOKER responsible for their conduct.

               G. Sewer
                  Sewer "Refurbishment" and the January 2011 Acute Release of Chemicals

         114.
         114.     At all relevant times, Defendant NIAGARA FALLS WATER BOARD has
                                                                             has

  owned and operated the drinking water
                                  water and waste water treatment
                                        and waste                 systems and storm water
                                                        treatment systems

  conveyance facilities in the City of
                                    of Niagara Falls.

         115.
         115.     Defendant NIAGARA FALLS WATER BOARD has been engaged in a multi-

  year program of       refurbishment in the Love Canal area, which includes sewer replacement,
                  sewer refurbishment
               of sewer

  root and debris removal, trenching, pipelining, manhole rehabilitation, leaky joint grouting, cross

  connection identification and removal, and sewer line upgrading (the "Sewer
                                                                       "Sewer Remediation

  Program").

         116.
         116.     At all relevant times, Defendant OP-TECH ENVIRONMENTAL SERVICES,

  INC. was a contractor who negligently performed certain sewer replacement and sewer
                        who negligently                                         sewer cleaning

  projects at or
              or near
                 near the
                       the Love
                           Love Canal site in connection
                                Canal site                        Sewer Remediation
                                              connection with the Sewer Remediation Program.
                                                                                    Program.

         117.
         117.     At all relevant times, Defendant SCOTT LAWN YARD, INC. was a contractor

  who negligently performed certain sewer projects at or near the Love Canal site in connection

  with the Sewer Remediation Program.



  (00011433)                                      17
Case 1:20-cv-00136-FPG-JJM Document 41-2 Filed 04/30/20 Page 19 of 48




          118.
          118.   At all relevant times,
                                 times, Defendant ROY'S PLUMBING, INC. was a contractor who

  negligently performed inspections and
                                    and construction work at
                                                          at homes near the
                                                                        the Love Canal site,
                                                                                       site,

  including, but not limited to, the home of the I lerr
                                                   lerr Plaintiffs in connection with the Sewer

  Remediation Program.

          119.
          119.   At all relevant times, Defendant GROSS PHC, LLC was a plumbing contractor

  working on the Sewer Remediation Program near the Love Canal site, and negligently performed

  services in connection therewith.

         120.
         120.    Additionally, Defendant GROSS PHC, LLC presently services homes for sewer

  and drain cleanup near the Love Canal site.

         121.
         121.    At all relevant times, Defendant KANDEY COMPANY, INC. was the site and

  utility contractor that negligently performed numerous inspections and construction work at

  homes near the Love Canal site in connection with the Sewer Remediation Program.

         122.
         122.    On or about January 11, 2011, as part of the Sewer Remediation Program,

  Defendants or their agents,
                      agents, employees,
                              employees, representatives
                                          representativesor
                                                          orcontractors
                                                             contractors—
                                                                        — working
                                                                          working on Colvin

  Boulevard within 250
                   250 feet
                       feet of
                            of the
                               the northern
                                   northern boundary
                                            boundaryof
                                                     ofthe
                                                        theLove
                                                            LoveCanal
                                                                 Canalcontainment
                                                                       containmentarea
                                                                                   area—
                                                                                       —

  recklessly, negligently, and/or carelessly disturbed, exposed, and discharged a substantial amount

  of contaminated sediment.

         123.
         123.    The work that Defendants negligently performed prior to and on or about January

  11, 2011 and thereafter resulted in the discharge of myriad hazardous chemicals onto and into the

  property and homes of the Plaintiffs.

         124.
         124.    Such chemicals included highly dangerous chlorinated organic compounds,

                                        "signature" Love Canal contaminants, including but not
  halogenated hydrocarbons, and certain "signature"

  limited to non-aqueous phase
                         phase liquids
                               liquids ("NAPL"),
                                       ("NAPL"), a toxic chemical
                                                         chemical "stew."
                                                                  "stew."



  {00011433}                                      18
Case 1:20-cv-00136-FPG-JJM Document 41-2 Filed 04/30/20 Page 20 of 48




          125.
          125.   Love Canal toxins should not have been present in area sewer lines to begin with,

  particularly because: (i) Defendant OCCIDENTAMIOOKER
                        (i) Defendant OCCIDENTAMIOOKER should not have wrongfully

  dumped the toxins on the Love Canal site in the first place; and (ii) Defendants should have

  discharged their duties to adequately remediate and/or contain such materials within the Love

  Canal containment area from the time of the original Love Canal cleanup and continuing to the

  present day.

         126.
         126.    Nevertheless, given the proximity of the January 2011 Colvin Boulevard Sewer

  Remediation Program work to Love
                              Love Canal's
                                   Canal's northern boundary, and/or the fact that Defendants

  knew or should have known that toxins had leaked from the Love Canal
                                                                 Canal site in the past,

  Defendants knew or should have known of the possibility of the presence of dangerous

  chemicals within the sewers and/or otherwise in proximity
                                                  proximity to
                                                            to Defendants'
                                                               Defendants' work.

         127.
         127.    Defendants performing Sewer Remediation Program work in the Love Canal area

  failed to exercise due care to prevent the possibility of the escape of such chemicals.

         128.
         128.                                                               caused the release
                 Once Defendants recklessly, negligently, and/or carelessly caused     release of
                                                                                               of

  such chemicals, they each failed to adequately warn area residents, including Plaintiffs, of the

  dangerous nature of such chemicals.

         129.
         129.    Defendants were further reckless, negligent, and/or careless insofar as each failed

  to adequately report the presence of the release of hazardous contaminants to the appropriate

  governmental agencies and/or authorities.

         130.
         130.    Following Defendants' reckless, negligent, and/or careless release of chemicals,

  each Defendant failed to follow appropriate procedures to eliminate additional hazards to area

  residents, including Plaintiffs. Specifically,
                                   Specifically, Defendants knew or
                                                 Defendants knew or should have known of the

  environmental and health risks posed by the presence of the NAPI, residue and other chemicals



  {00011433}                                      19
Case 1:20-cv-00136-FPG-JJM Document 41-2 Filed 04/30/20 Page 21 of 48




  on the roadway and in the residential sewer or drain system, and should have exercised due care

  by taking appropriate remedial action to contain the toxins.

          131.
          131.   Instead, Defendants recklessly, negligently, and/or carelessly, and with callous

  disregard for the health and safety of Plaintiffs and others in the surrounding community, applied

  water from high pressure hoses to wash the roadway and storm drains, thus further dispersing the

  contaminants onto and into Plaintiffs' property and homes.

          132.
          132.   Defendants were further reckless, negligent, and/or careless in that they

  wrongfully allowed pressure to continue to build within the sewer system, and left the Colvin

  Boulevard trench open for weeks following the January 11, 2011 incident, thus allowing

                                          sewers and
  contaminants to further escape from the sewers and onto
                                                     onto and
                                                          and into
                                                              into Plaintiffs'
                                                                   Plaintiffs' property and homes.

         133.
         133.    As a result of the above actions, dangerous OCCIDENTAL/HOOKER toxins

  were continuously dispersed onto and into Plaintiffs' homes following the January 11, 2011

  incident in addition to those Love Canal toxins which had been chronically and silently leaching

  onto and into Plaintiffs' homes throughout their entire occupation of said homes.

         134.
         134.    Plaintiffs continue to be so
                                           so exposed'as
                                              exposed'as a result of,
                                                                  of, inter alia,
                                                                            alia, Defendants'
                                                                                  Defendants' failure to

  properly contain and remediate the
                                 the contamination,
                                     contamination, Defendants'
                                                    Defendants' historical and ongoing failure to

  warn the Plaintiffs of the identity of the exact chemicals present and the risks inherent in such

  thereto, and Defendants' failure to
               Defendants' failure to exercise due                                        Canal.
                                               due care when working in proximity to Love Canal

         135.
         135.    Defendants have, at various times, blatantly misrepresented the dangers inherent

  in the OCCIDENTAL/HOOKER toxins by indicating to Plaintiffs that the exposure to such

  chemicals would not harm their health, that it was safe to continue to live in their homes, and that

  Plaintiffs need take no precautions concerning the chemicals to which they have been exposed.




  {00011433}                                       20
Case 1:20-cv-00136-FPG-JJM Document 41-2 Filed 04/30/20 Page 22 of 48




          136.
          136.    As a result of Defendant OCCIDENTAL/HOOKER's dumping of
                  As                                                   of hazardous

  materials at the Love Canal site, the failure of Defendants to
                                                of Defendants to appropriately
                                                                 appropriately remediate and contain

  Love Canal toxins,
  Love       toxins, and
                     and their
                         their failure to adequately inspect,           repair and
                                                     inspect, maintain, repair and remediate
                                                                                   remediate sewer
                                                                                             sewer

  pipes, and as result
                result of
                       of the negligent, grossly negligent, careless and reckless handling of the toxic
                          the negligent,

              and following
  sediment at and following the January
                                January11,
                                        11,2011
                                           2011 incident, Plaintiffs
                                                          Plaintiffs were
                                                                     were continuously
                                                                          continuously exposed

  during their
         their entire
               entireoccupation
                      occupation of
                                 of their
                                    their homes
                                          homes to
                                                to toxic OCCIDENTAL/HOOKER contaminants

  from the Love Canal, and as aa result,
                                 result, have
                                         have each
                                              each become ill, have suffered permanent
                                                                             permanent and
                                                                                       and severe
                                                                                           severe

  injury, and
          and have incurred
                   incurredand
                            andwill
                               will in the future
                                           future incur
                                                   incuradditional
                                                         additionalexpenses
                                                                    expenses for medical and other

  care.

          137.
          137.   Thus, the chemicals that Defendant OCCIDENTAL/HOOKER wrongfully
                                                                      wrongfully

  dumped on the Love Canal                       1940s led to a public health emergency
                     Canal site beginning in the 1940s

                        1970sand
  beginning in the late 1970s and continuing
                                  continuing to
                                             to the
                                                the present day.

          138.
          138.   Although both state and federal authorities ordered the
                                                                     the Love Canal area to be

  environmentally remediated, at present
                                 present the
                                         the toxins
                                              toxins that Defendant OCCIDENTAL/HOOKER
                                                     that Defendant OCCIDENTAL/HOOKER

  wrongfully dumped on the site continue to escape
                                            escape from
                                                   from the
                                                        the Love
                                                            Love Canal
                                                                 Canal containment area, and

  systemically invade the adjacent neighborhoods including
  systemically invade                                      the homes
                                                 including the homes of Plaintiffs.

          139.
          139.   The original Love Canal remediation, thus, was
                                                            was insufficient and/or negligently
                                                                                    negligently

  performed by Defendants insofar as
  performed                                               not prevent
                                  as such remediation did not preventthe
                                                                      thecontinued
                                                                          continuedescape
                                                                                   escape of
                                                                                          of

  chemicals from the site.

          140.
          140.      addition to
                 In addition  to the
                                  the wrongful dumpingof
                                      wrongful dumping of 21,000
                                                          21,000 tons of toxins on the Love Canal

  site, the willful,
            willful, wanton, reckless, and negligent conduct of Defendant
                     wanton, reckless,

  OCCIDENTAL/HOOICER and its subsidiaries, agents, servants and/or
  OCCIDENTAL/HOOKER                                         and/or employees
                                                                   employees includes, but

  is not limited to the following:
                        following:



  {00011433}                                      21
Case 1:20-cv-00136-FPG-JJM Document 41-2 Filed 04/30/20 Page 23 of 48




           a. At all relevant times,
                              times, and despite its
                                                 its early recognition and understanding of
                                                                                         of the

               dangers posed by the chemicals
                                    chemicalsthat
                                              that it had improperly dumped at the Love Canal

               site, Defendant OCCIDENTAL/HOOKER        to properly
                               OCCIDENTAL/HOOKER failed to properly investigate the

               potential negative health effects of
                                                 of the chemicals
                                                        chemicals that
                                                                  that it had dumped
                                                                              dumped on
                                                                                     on the
                                                                                        the Love

               Canal site
               Canal site in the
                             the 1940s
                                 1940s and 1950s.
                                           1950s.

           b. At all relevant times, Defendant OCCIDENTAL/HOOKER failed to monitor the
           b.

               actual effects of
                              of the
                                 the chemicals
                                     chemicalsthat
                                               that it had wrongfully dumped at Love Canal on

               the surrounding
                   surrounding neighborhood,
                               neighborhood, including
                                             including but
                                                       but not
                                                           not limited
                                                                limited to
                                                                         to adverse
                                                                            adverse health
                                                                                    health effects
                                                                                           effects

               such as those suffered by Plaintiffs, as well as
                                                             as the contamination of the

               surrounding soil, water, and air.

           c. At all relevant times, Defendant OCCIDENTAL/HOOKER failed to consider the

               particular local
               particular  localgeography
                                geographyand
                                          andgeology
                                              geology in
                                                       in evaluating
                                                          evaluatingthe
                                                                     theeffects
                                                                         effects or
                                                                                 or likely
                                                                                     likely effects
                                                                                            effects

               of     chemicals of
               of the chemicals ofwhich
                                   whichitithad
                                            had improperly
                                                 improperly disposed at the Love Canal site.

           d. At all relevant times, Defendant OCCIDENTAL/HOOKER made false,

               misleading, and deceptive statements to the public at large, as
                                                                            as well as to relevant

               governmental agencies, concerning the Love Canal site, including but not limited

                                            toxins which
               to statements concerning the toxins which itit had
                                                              had dumped
                                                                  dumped on the
                                                                            the land
                                                                                land and the

               safety and/or contamination of     neighborhoods surrounding the Love Canal
                                           of the neighborhoods

               site.

                              times, Defendant OCCIDENTAL/HOOKER
           e. At all relevant times,           OCCIDENTAL/HOOKER knowingly
                                                                 knowingly concealed
                                                                           concealed

               information from and
                                and failed
                                    failed to warn the
                                                   the public
                                                       public at
                                                              at large, as
                                                                        as well as relevant

               governmental agencies, concerning the Love
                                                     Love Canal site, including but not limited

               to information concerning the toxins which
                                                    which itit had
                                                               had dumped
                                                                   dumped on
                                                                          on the land and the



  {00011433}
   00011433)                                       22
Case 1:20-cv-00136-FPG-JJM Document 41-2 Filed 04/30/20 Page 24 of 48




                 safety and/or contamination of the neighborhoods surrounding the Love Canal

                 site.

             f. At all relevant times, Defendant OCCIDENTAL/HOOKER knew or should have

                 known of the growing development of medical and scientific knowledge

                concerning the toxicity and/or harmful medical effects of substances it had

                dumped on the Love Canal site, and should have issued appropriate warnings

                concerning the likely environmental and public health implications of its conduct.

             g. At all relevant times, and particularly following the sale of the Love Canal site to

                the Niagara Falls school board, Defendant OCCIDENTAL/HOOICER
                                                          OCCIDENTAL/HOOKER knew or

                should have known that aa school had
                                                 had been
                                                     been constructed
                                                          constructedon
                                                                      onthe
                                                                         thesite.
                                                                             site. Defendant

                OCCIDENTAL/HOOKER failed to continuously monitor and warn the school

                board and the inhabitants of the school of the dangers posed by the materials it

                had dumped on the Love Canal site.

             h. At all relevant times, Defendant OCCIDENTAL/HOOKER knew or should have

                known that a residential community was being developed in dangerously close

                proximity to
                          to the land on
                                      on which
                                         which itit had
                                                    had dumped
                                                        dumped 21,000
                                                               21,000 tons
                                                                       tons of
                                                                            of toxins.
                                                                                toxins. Defendant

                OCCIDENTAL/HOOKER failed to continuously monitor and warn the

                neighborhood residents of the dangers posed by the materials it had dumped on

                the Love Canal site.



         141. Following
                Following
                        the
                          theoriginal
                              originalremediation
                                       remediationefforts
                                                   effortsatatthe
                                                               the Love
                                                                   Love Canal site, Defendants

  made numerous false public representations that Love Canal toxins
                                                             toxins had
                                                                    had been
                                                                        been properly
                                                                             properly




  {00011433}                                     23
Case 1:20-cv-00136-FPG-JJM Document 41-2 Filed 04/30/20 Page 25 of 48




                                                             area, and
  remediated and contained within the Love Canal containment area, and that
                                                                        that surrounding
                                                                             surrounding area

  was free of such toxins.

         142. Defendants'
               Defendants'conduct was
                            conduct wasgrossly
                                        grosslynegligent,
                                                negligent,intentional,
                                                           intentional,conscious,
                                                                       conscious, and was

  undertaken with callous and malicious disregard for the health, well
                                                                  well being,
                                                                       being, and
                                                                              and safety
                                                                                  safety of

  Plaintiffs and others.

         143. AsAs
                 a consequence
                   a consequenceofofthe
                                      theforegoing
                                          foregoingmisconduct
                                                    misconducton
                                                               onthe
                                                                  the part
                                                                      part of
                                                                           of Defendants, Plaintiff

  JOANN ABBO-BRADLEY sustained and with reasonable probability will in the future sustain

  the following injuries and/or damages:

             a.
             a. physical pain and suffering;

             b.
             b. physical disabilities;

             c. mental anguish;

                            enjoyment of
             d. loss of the enjoyment of life's
                                         life's pleasures;

             e. inability to participate in her usual employment and activities;
             e.

             f. lost income, and lost earning opportunities;

             g. medical expenses;

             h. other economic loss;
             h.

             and was otherwise damaged.

         144. AsAs
                 a consequence
                   a consequenceofof
                                   the
                                     theforegoing
                                          foregoingmisconduct
                                                    misconducton
                                                               onthe
                                                                  thepart
                                                                      partof
                                                                          ofDefendants,
                                                                             Defendants, infant

  Plaintiff DYLAN J. BRADLEY sustained and with reasonable probability will in the future

  sustain the following injuries and/or damages:

             a.
             a. physical pain and suffering;

             b.
             b. physical disabilities;

             c.
             c. mental anguish;



 {00011433}                                        24
Case 1:20-cv-00136-FPG-JJM Document 41-2 Filed 04/30/20 Page 26 of 48




             d. loss of the enjoyment
                            enjoyment of
                                      of life's
                                         life's pleasures;

             e. inability to participate in her usual employment and activities;

             f.
             f. lost income, and lost earning opportunities;

             g.
             g.   medical expenses;

             h. other economic loss;

             and was otherwise damaged.

          145. AsAs
                  a consequence
                    a consequenceofofthe
                                       theforegoing
                                            foregoingmisconduct
                                                      misconducton
                                                                 onthe
                                                                    thepart
                                                                        part of
                                                                             ofDefendants,
                                                                                Defendants, infant

  Plaintiff TREVOR A. BRADLEY sustained and with reasonable probability will in the future

  sustain the following injuries and/or damages:

             a. physical pain and suffering;

             b. physical disabilities;

             c. mental anguish;

             d.             enjoyment of
             d. loss of the enjoyment of life's
                                         life's pleasures;

             e. inability to participate in her usual employment and activities;

             f. lost income, and lost earning opportunities;

             g. medical expenses;
             g.

             h. other economic loss;
             h.

             and was otherwise damaged.

         146. AsAs
                 a consequence
                   a consequenceofofthe    foregoingmisconduct
                                      theforegoing   misconducton
                                                                onthe
                                                                   thepart
                                                                       partof
                                                                           ofDefendants,
                                                                              Defendants, infant

  Plaintiff CHASE Q. BRADLEY sustained and with reasonable probability will in the future

  sustain the following  injuries and/or damages:
              following injuries

             a. physical pain and suffering;

             b. physical disabilities;



  {00011433}                                        25
Case 1:20-cv-00136-FPG-JJM Document 41-2 Filed 04/30/20 Page 27 of 48




             c. mental anguish;

             d. loss of the enjoyment of
             d.                       of life's pleasures;

             e. inability to participate in her usual employment and activities;

             f. lost income, and lost earning opportunities;

             g. medical expenses;
             g.

             h. other economic loss;

             and was otherwise damaged.

         147. AsAs
                 a consequence
                   a consequenceofofthe
                                      theforegoing
                                           foregoingmisconduct
                                                     misconducton  the part
                                                                onthe  part of
                                                                            of Defendants,
                                                                               Defendants, Plaintiff

  ZACHARY HERR sustained and with reasonable probability will in the future sustain the

  following injuries and/or damages:

             a. physical pain and suffering;

             b. physical disabilities;

             c. mental anguish;

             d. loss of the enjoyment
                            enjoyment of
                                      of life's
                                         life's pleasures;

             e.
             e. inability to participate in her usual employment and activities;

             f.
             f. lost income, and lost earning opportunities;

             g. medical expenses;
             g.

             h. other economic loss;

            and was otherwise damaged.

         148. AsAs
                 a consequence
                   a consequenceofofthe
                                      theforegoing
                                           foregoingmisconduct
                                                     misconducton
                                                                onthe
                                                                   thepart
                                                                       partof
                                                                            ofDefendants,
                                                                              Defendants, Plaintiff'
                                                                                          Plaintiff'

  MELANIE HERR sustained and with reasonable probability will in the future sustain the

  following injuries and/or damages:

            a. physical
                physicalpain
                         painand
                             and suffering;
                                 suffering;



  {00011433}                                     26
Case 1:20-cv-00136-FPG-JJM Document 41-2 Filed 04/30/20 Page 28 of 48




             b. physical disabilities;
             b.

             c. mental anguish;

                            enjoyment of
             d. loss of the enjoyment of life's
                                         life's pleasures;

             e. inability to participate in her usual employment and activities;

             f. lost income, and lost earning opportunities;

             g.
             g. medical expenses;

             h.
             h. other economic loss;

             and was otherwise damaged.

         149. AsAs
                 a consequence
                   a consequenceofofthe
                                      theforegoing
                                           foregoingmisconduct  onthe
                                                     misconducton  thepart
                                                                       part of
                                                                            of Defendants,
                                                                               Defendants, infant

  Plaintiff HEATHER HERR sustained and with reasonable probability will in the future sustain

  the following injuries and/or damages:

             a. physical pain and suffering;

             b. physical disabilities;

             c. mental anguish;

                            enjoyment of
             d. loss of the enjoyment of life's
                                         life's pleasures;

             e. inability to participate in her usual employment and activities;
             e.

             f. lost income, and lost earning opportunities;

             g.
             g. medical expenses;

             h. other economic loss;

             and was otherwise damaged.

         150. AsAs
                 a consequence
                   a consequenceofof
                                   the
                                     theforegoing
                                          foregoingmisconduct
                                                    misconducton
                                                               onthe
                                                                  thepart
                                                                      partof
                                                                          ofDefendants,
                                                                             Defendants, infant

  Plaintiff COLETON HERR sustained and with reasonable probability will in the future sustain

  the following
      following injuries
                 injuries and/or damages:
                                 damages



  {00011433}                                     27
Case 1:20-cv-00136-FPG-JJM Document 41-2 Filed 04/30/20 Page 29 of 48




             a. physical pain and suffering;

             b. physical disabilities;

             c. mental anguish;

             d. loss of the enjoyment
                            enjoyment of life's pleasures;
                                      of life's

             e. inability to participate in her usual employment and activities;

             f. lost income, and lost earning opportunities;

             g. medical expenses;

             h. other economic loss;

            and was otherwise damaged.

         151. AsAs a consequenceofofthe
                 a consequence        theforegoing
                                           foregoingmisconduct
                                                     misconducton
                                                                onthe
                                                                   thepart
                                                                      part of
                                                                           of Defendants,
                                                                              Defendants, Plaintiff

  NATHAN KORSON sustained and with reasonable probability will in the future sustain the

  following injuries and/or damages:

            a.
            a. physical pain and suffering;

            b. physical
               physical disabilities;

            c.
            c. mental anguish;

            d. loss of the enjoyment
            d.             enjoyment of
                                     of life's
                                        life's pleasures;

            e. inability to participate in her usual employment and activities;
            e.

            f. lost income, and lost earning opportunities;
            f.

            g. medical expenses;
            g.

            h. other economic loss;

            and was otherwise damaged.




  {00011433}                                     28
Case 1:20-cv-00136-FPG-JJM Document 41-2 Filed 04/30/20 Page 30 of 48




          152. AsAs a consequenceofofthe
                  a consequence       theforegoing
                                          foregoingmisconduct
                                                   misconduct on the part
                                                                     part of
                                                                          of Defendants, Plaintiff

               sustained and
  ELENA KORSON sustained and with reasonable probability will in the future sustain the
                             with reasonable

  following  injuries and/or damages:
  following injuries

             a. physical pain and suffering;

             b. physical disabilities;

             c. mental anguish;

                     of the enjoyment of life's
             d. loss of                  life's pleasures;
                                                pleasures;

             e. inability to participate in her
                                            her usual
                                                usual employment
                                                      employment and
                                                                 and activities;
                                                                     activities;

                     income, and
             f. lost income, and lost
                                 lost earning
                                      earning opportunities;

             g. medical expenses;

             h. other
                other economic
                      economic loss;

             and was otherwise damaged.

         153. As a consequence of
         153. As               of the
                                  the foregoing
                                      foregoing misconduct
                                                misconduct on
                                                           on the
                                                               the part
                                                                   part of Defendants, infant

  Plaintiff LOGAN J. KORSON sustained and with reasonable probability will in
                                                                           in the
                                                                              the future
                                                                                  future

  sustain the following  injuries and/or damages:
              following injuries

             a. physical pain and suffering;

             b. physical disabilities;

             c. mental anguish;

                loss of
             d. loss of the
                        the enjoyment of life's pleasures;
                                         life's pleasures;

             e. inability to participate
                             participate in
                                         in her
                                            her usual
                                                usual employment
                                                      employment and activities;
                                                                     activities;

                     income, and
             f. lost income, and lost
                                 lost earning
                                      earning opportunities;

             g. medical expenses;

             h. other
                other economic
                      economic loss;



  {00011433}                                        29
Case 1:20-cv-00136-FPG-JJM Document 41-2 Filed 04/30/20 Page 31 of 48




              and was otherwise damaged.

          154. As a consequence of the foregoing misconduct, Plaintiff JOANN ABBO-
          154.

  BRADLEY, individually as            of the infant Plaintiff DYLAN J. BRADLEY, suffered
                               parent of
                        as the parent

  loss of support,
          support, loss
                    loss of services of this infant Plaintiff, incurred medical and other expenses, and
                                     of this

  was otherwise damaged.

          155.
          155.   As a consequence of
                 As               of the foregoing misconduct, Plaintiff JOANN ABBO-
                                                                               ABBO-

  BRADLEY, individually
  BRADLEY, individually as     parent of
                        as the parent of the infant Plaintiff TREVOR
                                                              TREVOR A.
                                                                     A. BRADLEY,
                                                                        BRADLEY, suffered

  loss of support, loss of services of this infant
                                    of this infant Plaintiff,
                                                   Plaintiff, incurred
                                                               incurred medical and other expenses, and

  was otherwise damaged.

          156.
          156.   As a consequence of the foregoing misconduct, Plaintiff JOANN
                                  of the                                 JOANN ABBO-
                                                                               ABBO-

  BRADLEY, individually
  BRADLEY, individually as
                        as the
                           the parent of
                                      of the infant
                                             infant Plaintiff
                                                    Plaintiff CHASE
                                                              CHASE Q.
                                                                    Q. BRADLEY,
                                                                       BRADLEY, suffered

  loss of support, loss of services of this infant Plaintiff, incurred medical and other
                                    of this                                        other expenses,
                                                                                         expenses, and

  was otherwise damaged.

         157.
         157.    As a consequence of
                 As               of the foregoing misconduct, Plaintiffs ZACHARY and

                             as the parents of the infant Plaintiff HEATHER HERR, suffered
  MELANIE HERR, individually as

  loss of
  loss of support,
          support, loss of
                        of services
                           services of
                                    ofthis   infant Plaintiff, incurred medical and other expenses, and
                                       this infant

  were otherwise damaged.

         158.
         158.    As a consequence of
                 As               of the
                                     the foregoing
                                         foregoing misconduct, Plaintiffs ZACHARY and

                             as the parents of the infant Plaintiff COLETON HERR, suffered
  MELANIE HERR, individually as

  loss of
  loss of support,
          support, loss
                   loss of
                        ofservices
                           servicesof
                                   ofthis
                                      thisinfant  Plaintiff, incurred
                                           infant Plaintiff,  incurred medical and other expenses, and

  were otherwise damaged.

         159.
         159.    As a consequence of
                 As                      foregoing misconduct, Plaintiffs NATHAN and ELENA
                                  of the foregoing

                       as the parents of
  KORSON, individually as             of the infant Plaintiff LOGAN
                                             infant Plaintiff LOGAN J.
                                                                    J. KORSON,
                                                                       KORSON, suffered
                                                                               suffered loss
                                                                                        loss



  {00011433}                                       30
Case 1:20-cv-00136-FPG-JJM Document 41-2 Filed 04/30/20 Page 32 of 48




  of support, loss of services of this infant Plaintiff, incurred medical
                                                                  medical and other expenses, and were

  otherwise damaged.

            160.
            160.   Technical, scientific, and medical knowledge and information sufficient to

  ascertain the cause of Plaintiffs' injuries had not been discovered, identified, or determined until,

  at the earliest, the period following January 11, 2011.

            161.
            161.   Each of Plaintiffs' personal injuries and property damages have been caused or

  contributed to by exposure to hazardous substances, pollutants, and contaminants that have been

  released into the environment from the Love Canal facility.

            162.
            162.   Each of the municipal Defendants has been notified of this lawsuit by the service

  of a Notice of Claim pursuant to Section 50 of the General Municipal
                                                             Municipal Law of the State of New
                                                                                           New

  York.

            163.
            163.   To the extent that any Defendant pleads, or otherwise seeks to rely upon Article

  16 of the New York Civil Practice Law and Rules (CPLR) to have fault apportioned to another

  allegedly culpable party, Plaintiffs expressly state      Defendants' conduct falls within one or
                                                 state that Defendants'

  more of the subdivisions of CPLR § 1602.

                                     FIRST CAUSE OF ACTION
                                          NEGLIGENCE

            164.
            164.                                          "1" through "163"
                   The allegations contained in paragraph "1"         "163" inclusive are hereby

  realleged as more fully set forth herein.

            165.
            165.   Defendants knew or should have known that Love Canal toxins had not been

  appropriately remediated and/or contained within the site, and therefore knew or should have

  known of the presence of toxic and hazardous chemicals within the sewer system as alleged

  herein.




  {00011433}
  {00011433)                                       31
Case 1:20-cv-00136-FPG-JJM Document 41-2 Filed 04/30/20 Page 33 of 48




         166. Defendants knew or should have known that the manner in which the Colvin
         166.

  Boulevard trench was opened and the toxic chemicals were flushed throughout
                                                                   throughout the neighborhood

  presented a serious risk of injury to persons and property due to the likelihood of additional

  contamination to the surrounding areas, beyond the contamination that had already occurred on a

  chronic basis due to the negligent and inadequate rcmediation and/or containment of Love Canal

  toxins (of which Defendants also knew or should have known).

         167. Defendants knew or should have known that proper monitoring needed to take
         167.

  place of the presence of the hazardous substances in the sewer system, and that hazardous

  chemicals were present and chronically leaking from the Love Canal containment area and from

  the sewer system, and further that the sewer pipes had deteriorated and
                                                                      and were leaking hazardous

  materials and chemicals, including NAPL, thus contaminating Plaintiffs'
                                                              Plaintiffs' homes and property.

         168. Any work within the sewer system, therefore, required the utmost due care to
         168.

  assure that the chemicals would not be dispersed throughout the neighborhood and contaminate

  the property and homes of nearby residents, including the Plaintiffs.

         169. Despite the fact that Defendants knew or should have known of the presence of
         169.

  these hazardous chemicals, Defendants negligently, carelessly and recklessly disturbed,

  discharged and flushed these chemicals, sometimes in a sudden and acute manner, throughout

                   and onto
  the neighborhood and onto and
                            and into
                                 into the
                                       the homes
                                           homesof
                                                 ofthe
                                                    thePlaintiffs.
                                                       Plaintiffs. Defendants' negligence,

  carelessness and recklessness consisted of the following:

             a. Failure to properly remediate the Love Canal site during and after the original
             a.

                 remediation, and continuing to the present day, such that hazardous Love Canal

                 contaminants escaped and continue to escape from the Love Canal site;

             b. Failure to properly monitor the chemicals in the Love Canal containment area;



  {00011433}                                      32
Case 1:20-cv-00136-FPG-JJM Document 41-2 Filed 04/30/20 Page 34 of 48




           c. Failure to properly and/or routinely test for chemicals within
           c.                                                         within the sewer system,

               and in the ground upon which the sewer pipe lay, to determine
                                                                   determine whether
                                                                             whether hazardous

               chemicals were present so that heightened safety measures could be applied and

               neighborhood residents could be appropriately warned;

           d.
           d. Failure to have proper response protocols in place in the
                                                                    the event
                                                                        event that hazardous

               materials were found as a general matter, and specifically as work was being

               undertaken in the sewer system;

           e. By improperly allowing the chemicals to escape the sewer system and flushed

               into and onto the property and homes of the Plaintiffs, both chronically and

               following the January 2011 excavation project;

           f. By allowing hazardous chemicals to contaminate the air, soil
           f.                                                         soil and water in the

               surrounding area, including Plaintiffs' property and homes;

           g. By taking no action to abate or otherwise stop the pollution and contamination of

               the surrounding area, including the
                                               the Plaintiffs'
                                                   Plaintiffs' property and homes;

                                      certain pipes with "PVC"
           h. By improperly replacing certain            "PVC" piping which the Defendants

               knew or should have known would deteriorate upon contact with the chemicals at

               issue herein;

           i. By failing to advise Plaintiffs of the risks and safety hazards of being exposed to
           i.

               the NAPL chemicals and other hazardous substances as indicated herein;

           j. By falsely advising Plaintiffs that such continuing exposure is safe and would

               cause no adverse health effects to them;

           k. By acting in such a manner as to cause toxic and hazardous substances to be

               released to or otherwise enter the environment;


  {00011433}                                   33
Case 1:20-cv-00136-FPG-JJM Document 41-2 Filed 04/30/20 Page 35 of 48




              1.
              1. By
                  Byfailing
                     failingtototake,
                                 take,implement
                                       implementor
                                                 oruse
                                                    useproper
                                                       proper and adequate control measures to
                                                              and adequate

                  minimize the contamination of water, soil,
                                                       soil, and
                                                             and air
                                                                 air with toxic and
                                                                                and hazardous

                  substances;

              m. By failing to observe accepted relevant industry standards in the operation,

                  maintenance and refurbishment of the City sewer system,
                                                                  system, and
                                                                          and the handling of the

                  toxic substances as alleged herein;

              n. By improperly entrusting the operation, maintenance and refurbishing of the

                  sewer system to persons not able, competent or adequately trained to handle such

                  operations correctly upon the discovery of hazardous chemicals within the sewer

                  system.

          170.
          170.                negligence, carelessness or recklessness as set forth herein, directly
                  Defendants' negligence,

  and proximately caused the harm suffered by Plaintiffs, including harm to their persons, property

  and economic security, including the cost of future monitoring of the contamination created by

  release of hazardous and toxic substances as well as the need for future monitoring of their health

  due to the increased risk of adverse health effects in the future.

          171.
          171.    As a proximate result, each Plaintiff and each infant Plaintiff, as set forth above,

  has been damaged in sums which exceed the jurisdictional limitations of all courts of limited

  jurisdiction.

                                SECOND CAUSE OF ACTION
                            ABNORMALLY DANGEROUS ACTIVITY
                                                   ACTIVITY

          172.
          172.                                           "1" through "171"
                  The allegations contained in paragraph "1"         "171" inclusive are hereby

  realleged as more fully set forth herein.

         173.
         173.     Since Defendants knew or should have known that the original Love Canal

  remediation work and subsequent maintenance and/or monitoring work involved the attempted

  {00011433}                                       34
Case 1:20-cv-00136-FPG-JJM Document 41-2 Filed 04/30/20 Page 36 of 48




  containment of the highly dangerous OCCIDENTAL/HOOKER chemicals, Defendants knew or

  should have known that such chemicals were present (and indeed
                                                          indeed were already
                                                                      already chronically

  leaching), and had the potential to be acutely released from the sewer pipes if any work was done

  negligently, and further that the nearby neighborhood consisted of numerous residential

  properties, including the property and homes of the Plaintiffs herein, the original Love Canal

  remediation work and its ongoing maintenance and/or monitoring was an abnormally dangerous

  activity.

          174.
          174.   Since Defendants knew or should have known that the sewer system upon which

  they were working as part of the Sewer Remediation Program was in close proximity to the Love

  Canal containment area, they therefore knew or should have known that there was a likelihood

  that hazardous chemicals would be present and had the potential to be released if any work was

  done within the sewer system, and further that the nearby neighborhood consisted of numerous

  residential properties, includinc,
                          including the property and homes of the Plaintiffs herein, the maintenance

  and refurbishment of the sewer system was an abnormally dangerous activity.

          175.
          175.   Because Defendants engaged in an abnormally dangerous activity, they owed the

  highest duty of care to the Plaintiffs, which each Defendant breached, thereby proximately

  causing injury to Plaintiffs, as more particularly described herein.

          176.
          176.   Defendants' activities presented a high degree of risk of harm to the person and

  properties of Plaintiffs, and such harm has caused significant injury to Plaintiffs.

         177.
         177.    To the extent that Defendants may have used reasonable care in their operations,

  they were unable to eliminate the risk of contamination through such exercise of reasonable care.

         178.
         178.    The remediation and subsequent maintenance and/or monitoring of a hazardous

  waste site where it was known that hazardous substances were contained is not a matter of



  {00011433}
  1000114331                                       35
Case 1:20-cv-00136-FPG-JJM Document 41-2 Filed 04/30/20 Page 37 of 48




  common usage, and the manner in which the Defendants attempted to remediate and maintain

  and/or monitor the Love Canal site in this populated area is and was inappropriate.

          179.
          179.    The operation, maintenance and refurbishment of a sewer system nearby a

                                                                     substances were
  hazardous waste containment site where it was known that hazardous substances were contained,

  is not a matter of common usage, and the manner in which the Defendants attempted
                                                                          attempted to maintain

  and refurbish the sewer system in this populated area is and was inappropriate.

          180.
          180.                                                   abnormally dangerous
                  As a result of the Defendants engaging in such abnormally dangerous activities,
                                                                                      activities,

  Plaintiffs sustained injury and suffered losses.

          181.
          181.    As a proximate result, each Plaintiff and each infant Plaintiff, as set forth above,

  has been damaged in sums which exceed the jurisdictional limitations of all courts of limited

  jurisdiction.

                                    THIRD CAUSE OF ACTION
                                      PRIVATE NUISANCE

          182.
          182.                    contained in paragraph
                  The allegations contained    paragraph "1"
                                                         "1" through "181"
                                                                     "181" inclusive are hereby

  realleged as though more fully set forth herein.

          183.
          183.    The acts and omissions of Defendants as alleged in this Complaint created a

                                                                                  and enjoyment of
  private nuisance through substantial and unreasonable interference with the use and

  Plaintiffs' property.

          184.
          184.    Said nuisance continues to this day, and is likely to continue into the future

  without the issuance of an abatement order.

          185.
          185.    As a proximate result, each Plaintiff and each infant Plaintiff, as set forth above,

  has been damaged in sums which exceed the jurisdictional limitations of all courts of limited

  jurisdiction.




  {00011433}                                         36
Case 1:20-cv-00136-FPG-JJM Document 41-2 Filed 04/30/20 Page 38 of 48




                                    FOURTH CAUSE OF ACTION
                                          TRESPASS

          186.
          186.     The allegations contained in
                       allegations contained     paragraph "1" through
                                              in paragraph     through"185"
                                                                       "185"inclusive
                                                                             inclusive are hereby

  realleged as though more fully
                           fully set
                                 set forth
                                     forth herein.

          187.
          187.     Through the
                   Through  the acts
                                acts and
                                     andomissions
                                         omissions of
                                                   of Defendants as alleged in this Complaint, the

  Defendants have intentionally taken actions which have caused
                                                         caused contamination
                                                                contamination to spread from the

  their property,
        property, including
                   including the
                             the Love Canal site and the surrounding
                                                         surrounding sewer
                                                                     sewer system, to the property
                                                                                          property

  and homes of
            of the
               the Plaintiffs
                   Plaintiffs herein,
                              herein, and
                                      and trespass upon the Plaintiffs' property and their homes.
                                                            Plaintiffs' property

          188.
          188.     Said trespass continues to this day and
                                                       and is
                                                           is likely to continue into the future
                                                                                          future unless

  this Court issues
             issues an order of
                             of abatement.

          189.
          189.     As a proximate result, each Plaintiff
                   As                          Plaintiff and each infant Plaintiff, as set forth above,

  has been damaged in sums which exceed the jurisdictional limitations of all courts of limited

  jurisdiction.

                  FIFTH CAUSE OF ACTION (against OCCIDENTAL/HOOKER)
                                    NEGLIGENCE

          190.
          190.         allegations contained
                   The allegations contained in
                                              inparagraph
                                                paragraph "1" through
                                                              through "189"
                                                                      "189" inclusive
                                                                            inclusive are hereby

                                 set forth
  realleged as though more fully set forth herein.

          191.
          191.                          approximately 1942
                   Between the years of approximately      and 1953, Defendant
                                                      1942 and

  OCCIDENTAL/HOOKER dumped
                    dumped more
                           morethan
                                than21,000
                                     21,000 tons of toxic
                                             tonsof  toxic chemicals into the Love

  Canal site.

         192.
         192.      To date, nearly 250 separate chemicals have been identified
                                                                    identified in
                                                                                in the
                                                                                   the dump.

         193.
         193.      Defendant OCCIDENTAL/HOOKER knew or should have known
                                                                   known that
                                                                         that the

  dumping of chemicals
             chemicals at
                       at the Love
                              Love Canal
                                   Canal site
                                         site presented
                                              presented aa serious
                                                           serious risk
                                                                   risk of
                                                                        of injury
                                                                            injury to persons and

  property.



  {00011433}                                         37
Case 1:20-cv-00136-FPG-JJM Document 41-2 Filed 04/30/20 Page 39 of 48




        194. Defendant
        194. Defendant OCCIDENTAL/HOOKER
                         OCCIDENTAL/HOOKER   a dutyatoduty
                                         hadhad        warn Plaintiffs
                                                             to warn   of the dangers
                                                                          Plaintiffs  of the dangers

to
towhich
   whichtheythey
            were exposed
                  were as  a result ofas
                         exposed       OCCIDENTAL/HOOKER's contamination of the contamination of the
                                         a result of OCCIDENTAL/HOOKER's

Love
LoveCanal
     Canalneighborhood.
              neighborhood.

        195.
        195. Defendant
             Defendant OCCIDENTAL/HOOKER's negligence,
                         OCCIDENTAL/HOOKER's           carelessness
                                                negligence,         or recklessness or recklessness
                                                                 carelessness

as
assetset
      forthforth
            herein, directly
                    herein,  and directly
                                 proximately caused the harm sufferedcaused
                                              and proximately         by Plaintiff's,
                                                                                theincluding
                                                                                      harm suffered by Plaintiff's

harm toto
harm    theirtheir
              persons,persons,
                       property andproperty
                                    economic security, including thesecurity,
                                               and economic          cost of future including
                                                                                    monitoring of the cost of future

the contamination
the               created by
      contamination          the presxence
                          created          of hazardous
                                      by the            and toxic
                                                 presxence     ofsubstances
                                                                   hazardousas well
                                                                                 andas the need substances as well
                                                                                        toxic

for future
for        monitoring
       future         of their health
                monitoring        of due to the health
                                      their     increased risk
                                                          dueofto
                                                                adverse
                                                                   the health effects in risk
                                                                        increased        the  of adverse health ef

future.
future.

        196. As aaproximate
        196.                result,result,
                    proximate      each Plaintiff
                                              eachand each infant PlaintiffT,
                                                      Plaintiff       and eachas set forth above,PlaintiffT, as set for
                                                                                      infant

has been damaged in sums which exceed
                               exceed the
                                       the jjurisdictional
                                             urisdictional limitations
                                                            limitations of
                                                                        of all courts of
                                                                                      of limited

jurisdiction.

                SIXTH CAUSE OF ACTION (against OCCIDENTAL/HOOKER)
                        ABNORMALLY DANGEROUS ACTIVITY

        197. The allegations
        197. The             contained
                   allegations         in paragraph in
                                     contained                  "196" inclusive
                                                    "1" paragraph
                                                        through "196" inclusive are hereby
                                                                                     are hereby

realleged as though
realleged           more fullymore
               as though       set forth herein.set forth herein.
                                      fully

        198. Defendant OCCIDENTAL/HOOKER
        198. Defendant                   knew
                         OCCIDENTAL/HOOKER    or should
                                            knew        have known
                                                   or should       that the
                                                                have    known that the

dumping
dumpingof of
          moremore
               than 21,000
                     than tons of chemical
                           21,000    tonswaste
                                           of upon land in proximity
                                               chemical    waste uponto a residential
                                                                            land in   areaproximity to a resid

constituted
constituted an abnormally dangerous activity.
                  an abnormally      dangerous activity.

        199. Defendant
        199. Defendant OCCIDENTAL/HOOKER also
                                         also knew or should
                                                knew         have known
                                                        or should       that,known that,
                                                                     have

because
because the the
            land upon
                  landwhich
                        uponit dumped
                                whichtheit
                                         contaminants
                                           dumped the was in proximity to whatwas
                                                           contaminants        eventually
                                                                                   in proximity to what event

became
becamea residential area and a area
         a residential         school building, that there was
                                      and a school             a likelihood
                                                           building,        that hazardous
                                                                          that    there was a likelihood that ha

chemicals
chemicals would escapeescape
             would     into the homes
                                 intoand property
                                       the  homes of individuals living in of
                                                      and property         the area.
                                                                               individuals living in the area.




{00011433}
{00011433}                                      38
                                                38
Case 1:20-cv-00136-FPG-JJM Document 41-2 Filed 04/30/20 Page 40 of 48




          200.    Because Defendant OCCIDENTAL/HOOKER engaged in an abnormally

  dangerous activity, it owed the highest duty of
                                               of care to the Plaintiffs, which it breached, thereby

              causing injury to Plaintiffs,
  proximately causing           Plaintiffs, as
                                            as more particularly described herein.
                                               more particularly

          201.    Defendant OCCIDENTAL/HOOKER's activities presented aa high degree of risk

  of
  of harm to the person and properties
                            propertiesof
                                       of Plaintiffs, and such harm
                                                               harm has
                                                                    has caused
                                                                        caused significant
                                                                               significant injury to

  Plaintiffs.

          202.    To the extent that
                                that Defendant OCCIDENTAL/HOOKER
                                               OCCIDENTAL/HOOKER may
                                                                 may have
                                                                     have used

  reasonable care in its dumping of hazardous
                                    hazardous chemicals
                                              chemicals onto the Love Canal
                                                                      Canal site,
                                                                            site, it was unable to

  eliminate the risk of
                     of contamination and harm
                                          harm to
                                                to Plaintiffs
                                                   Plaintiffs through
                                                               throughsuch
                                                                       suchexercise
                                                                            exercise of
                                                                                     of reasonable

  care.

          203.    The operation of a hazardous waste
                                               waste site
                                                     site is not a matter
                                                                   matter of
                                                                          of common
                                                                             common usage, and the

  manner in
  manner in which
            which Defendant OCCIDENTAL/HOOKER disposed of
                                                       of hazardous materials on the

             site, in
  Love Canal site, in proximity
                      proximity to
                                to aa residential
                                      residential area,
                                                  area, isisand
                                                            and was
                                                                wasinappropriate.
                                                                    inappropriate.

          204.    As a result of Defendant OCCIDENTAL/HOOKER's engaging in such
                  As

  abnormally dangerous
             dangerous activities,
                       activities, Plaintiffs sustained injury
                                                        injury and
                                                               and suffered
                                                                    suffered losses.
                                                                              losses.

          205.    As aa proximate result, each Plaintiff and each infant Plaintiff, as
                                                                                    as set forth
                                                                                           forth above,
                                                                                                 above,

  has been damaged in sums
                      sums which exceed the jurisdictional limitations of
                                                                       of all courts of limited

  jurisdiction.

                SEVENTH CAUSE OF ACTION (against OCCIDENTAL/HOOKER)
                                PRIVATE NUISANCE

          206.    The allegations
                      allegations contained
                                  contained in
                                             inparagraph
                                               paragraph "1" through
                                                             through "205"
                                                                     "205" inclusive
                                                                           inclusive are hereby

  realleged as though more fully set
                                 set forth
                                     forth herein.

          207.    The acts and
                           and omissions
                               omissions of
                                         of Defendant
                                            Defendant OCCIDENTAL/HOOKER in dumping

  more than
       than 21,000
            21,000 tons of
                        of hazardous
                           hazardous waste in proximity to a residential area, as
                                                                               as alleged in this

   00011433}
  {00011433}                                         39
Case 1:20-cv-00136-FPG-JJM Document 41-2 Filed 04/30/20 Page 41 of 48




                                        through substantial
  Complaint, created a private nuisance through substantial and
                                                            and unreasonable
                                                                unreasonable interference
                                                                             interference with the

  use and enjoyment of Plaintiffs' property.
                                   property.

          208.      Said nuisance continues to this day, and is likely
                                                                likely to continue
                                                                          continue into
                                                                                   into the
                                                                                        the future
                                                                                            future

  without the issuance of
                       ofan
                          an abatement
                             abatement order.
                                       order.

          209.      As a proximate result, each Plaintiff and each infant
                    As                                             infant Plaintiff, as set forth above,
                                                                                            forth above,

  has been damaged
           damaged in sums
                      sums which exceed the jurisdictional
                                            jurisdictional limitations
                                                           limitations of
                                                                       of all courts
                                                                              courts of
                                                                                     of limited

  jurisdiction.

                  EIGHTH CAUSE OF ACTION (against OCCIDENTAL/HOOKER)
                                      TRESPASS

          210.         allegations contained
                   The allegations contained in
                                              inparagraph
                                                paragraph "1" through
                                                              through"209"
                                                                      "209" inclusive
                                                                            inclusive arc hereby

  realleged as though more fully set
                                 set forth
                                     forth herein.

          211.     By dumping more than 21,000 of
                                               ofhazardous
                                                  hazardous substances
                                                            substances in the Love
                                                                              Love Canal
                                                                                   Canal area,

  Defendant OCCIDENTAL/HOOKER has intentionally taken
                                                taken actions
                                                      actions which
                                                              which have caused

  contamination to spread
                   spread from
                          from the  Love Canal
                                the Love Canal site
                                               site to the property
                                                           property and
                                                                    andhomes
                                                                        homes of
                                                                              of Plaintiffs herein,

  and trespass upon the Plaintiffs' property and their
                                                 their homes.

          212.     Said trespass continues
                                 continues to this day and
                                                       and is
                                                           is likely to continue into the future unless

  this Court issues
             issues an order of abatement.

          213.     As a proximate
                   As   proximate result, each Plaintiff and each infant Plaintiff, as set forth above,

  has been damaged
           damaged in
                   in sums
                      sums which exceed the jurisdictional
                                            jurisdictional limitations of all courts of
                                                                                     of limited

  jurisdiction.

                       NINTII CAUSE
                              CAUSE OF
                                    OF ACTION:
                                       ACTION: EQUITABLE RELIEF
                      MEDICAL MONITORING AND INJUNCTIVE RELIEF

         214.          allegations contained
                   The allegations contained in
                                              inparagraph
                                                paragraph "1" through
                                                              through "213"
                                                                      "213" inclusive
                                                                            inclusive are hereby

  realleged as though more fully set
                                 set forth
                                     forth herein.



  {00011433}                                         40
Case 1:20-cv-00136-FPG-JJM Document 41-2 Filed 04/30/20 Page 42 of 48




            215.   As set forth above, at all relevant
                                              relevant times herein, Defendants'
                                                       times herein, Defendants' wrongful conduct

  substantially and unnecessarily elevated Plaintiffs' likelihood of developing various severe latent

  illnesses, including but not limited to cancers, as a result of exposure to Love Canal toxins.

            216.   As the foregoing paragraphs establish, Plaintiffs have each
                                                                          each been exposed to toxic

  substances caused by each Defendant's misconduct, which exposure has resulted in an increased

  risk of a serious disease, illness or injury, for which a medical test for early detection of such

  serious disease, illness, or injury exists, and for which such early detection is beneficial, meaning

  that a treatment exists which can alter the course of the illness, which tests can be prescribed by a

  qualified physician.

            217.   Upon information and belief, a proper medical monitoring program to provide

  these benefits requires the establishment of a proper medical monitoring regime and may not be

  remediated by a simple award of money damages.

            218.   The well being of Plaintiffs requires the careful and ongoing study of the toxic

  exposures and resulting health effects
                                 effects caused
                                         caused by Defendants' wrongful conduct described in the
                                                by Defendants'

  preceding paragraphs.

            219.   Accordingly, Plaintiffs also require as a remedy that Defendants fund a proper

  study of these health effects both to better accomplish abatement and remediation and also to

  enable Plaintiffs to take such steps as studies reveal necessary to protect and preserve their

  health.

            220.   Accordingly, Plaintiffs require the establishment of an equitable remedy in the

  form of the establishment of a fund or trust to appropriately achieve such medical surveillance,

  abatement, and study.




  (00011433}                                       41
Case 1:20-cv-00136-FPG-JJM Document 41-2 Filed 04/30/20 Page 43 of 48




                                TENTH CAUSE OF ACTOIN
                            LOSS OF COMPANIONSHIP SERVICES

         221.        allegations contained
                 The allegations contained in
                                            inparagraph
                                              paragraph "1" through
                                                            through"220"  inclusive are hereby
                                                                    "220"inclusive

  realleged as though more fully
                           fully set forth herein.
                                 set forth

         222.    At all relevant times, Plaintiff JOANN ABBO-BRADLEY was and still is entitled

  to the comfort, society and companionship of the infant
                                                   infant plaintiff
                                                          plaintiffDYLAN
                                                                    DYLAN J. BRADLEY.

  By reason of
  By               foregoing misconduct on the part
            of the foregoing                   part of
                                                    of each of the Defendants, Plaintiff JOANN
                                                       each of

  ABBO-BRADLEY has been deprived of the services, society,
  ABBO-BRADLEY has                                society, comfort, consortium,

  companionship and support
                    support of  the infant
                            of the   infant plaintiff DYLAN J. BRADLEY and has suffered and
                                            plaintiffDYLAN

  will                                economic damages and was otherwise damaged.
  will continue to suffer substantial economic

         223.    At all relevant
                        relevant times,  PlaintiffJOANN ABBO-BRADLEY was and still is entitled
                                  times, PlaintiffJOANN

                                                   infant plaintiff
  to the comfort, society and companionship of the infant plaintiff TREVOR
                                                                    TREVOR A.
                                                                           A. BRADLEY.
                                                                              BRADLEY.

         224.    By reason of
                 By        of the foregoing
                                  foregoing misconduct on
                                                       on the part of each of the Defendants,
                                                              part of

  PlaintiffJOANN ABBO-BRADLEY
  PlaintiffJOANN ABBO-BRADLEYhas
                              has been
                                  been deprived of the services, society,
                                                                 society, comfort,

  consortium, companionship and support
                                support of
                                        of the infant plaintiff TREVOR A. BRADLEY and has

  suffered and will continue to suffer substantial
                                       substantial economic
                                                   economic damages and was otherwise damaged.

         225.    At all relevant times, Plaintiff JOANN ABBO-BRADLEY
                                                        ABBO-BRADLEY was and still is entitled

  to the comfort, society and companionship of the infant plaintiff CHASE Q. BRADLEY.

         226.   By
                By reason
                   reason of     foregoing misconduct
                          of the foregoing misconduct on
                                                      on the
                                                         the part of each of the Defendants,

  PlaintiffJOANN
  PlaintiffJOANN ABBO-BRADLEY
                 ABBO-BRADLEYhas  been deprived of the services, society, comfort,
                              has been

  consortium, companionship and support
                                support of
                                        of the
                                           the infant plaintiff CHASE
                                               infant plaintiff CHASE Q.
                                                                      Q. BRADLEY
                                                                         BRADLEY and has

  suffered and will continue to suffer substantial economic damages and was otherwise damaged.

         227.   At all relevant times, Plaintiffs ZACHARY and MELANIE HERR were and still
                                                                                    still

  are entitled to the comfort, society                   of the
                               society and companionship of     infant plaintiff
                                                            the infant plaintiff COLETON HERR.

  {00011433}                                         42
Case 1:20-cv-00136-FPG-JJM Document 41-2 Filed 04/30/20 Page 44 of 48




         228.    By reason of the foregoing misconduct on the part of each
                                                                      each of the Defendants,

  Plaintiffs ZACHARY and MELANIE HERR have been deprived of the
                                                            the services, society,

  comfort, consortium, companionship and support of the infant plaintiff COLETON
                                                                         COLETON HERR and

  have suffered and will continue to suffer substantial economic damages and was otherwise

  damaged.

         229.    At all relevant times, Plaintiffs ZACHARY and MELANIE HERR were and still

  are entitled to the comfort, society and companionship of the infant
                                                                infant plaintiff
                                                                       plaintiff HEATHER HERR.

         230.   By reason of the foregoing misconduct on the part of each of the Defendants,

  Plaintiffs ZACIIARY and MELANIE HERR have been deprived of the services, society,

                                                                         HEATHER HERR and
  comfort, consortium, companionship and support of the infant plaintiff IIEATIIER

  have suffered and will continue to suffer substantial economic damages and was otherwise

  damaged.

         231.   At all relevant times, Plaintiffs NATHAN and ELENA KORSON were and still

  are entitled to the comfort, society and companionship of the infant plaintiff LOGAN J.

  KORSON.

         232.   By reason of the foregoing misconduct on the part of each of the Defendants,

  Plaintiffs NATHAN and ELENA KORSON have been deprived of the services, society,

  comfort, consortium, companionship and support of the infant plaintiff LOGAN J. KORSON

  and have suffered and will continue to suffer substantial economic damages and was otherwise

  damaged.

         233.   As a result of the foregoing, Plaintiffs JOANN ABBO-BRADLEY, ZACHARY

  HERR, MELANIE HERR, NATHAN KORSON, and ELENA KORSON have been damaged in




  {00011433}                                    43
Case 1:20-cv-00136-FPG-JJM Document 41-2 Filed 04/30/20 Page 45 of 48




  an amount to be determined by the jury at trial, but far in excess of the jurisdictional

  requirements of all lower courts.

      PRAYOR FOR PUNITIVE
                 PUNITIVE DAMAGES                        OCCIDENTAL
                          DAMAGES AGAINST DEFENDANTS OCCIDENTAL
     CHEMICAL CORPORATION,
               CORPORATION, GLENN
                             GLENN SPRINGS HOLDING, INC., CONESTOGA-
      ROVERS & ASSOCIATES, CITY OF NIAGARA FALLS, AND NIAGARA
                                                      NIAGARA FALLS
                              WATER BOARD
                                      BOARD


          234.    The allegations contained in paragraph
                                               paragraph "1"
                                                         "1" through
                                                             through "233"
                                                                     "233" inclusive are hereby

  realleged as though more fully set forth herein.

          235.   The conduct of Defendant OCCIDENTAL/HOOKER in dumping more than

  21,000 tons of toxic waste on land adjacent to a residential area was done with utter disregard to

  the potential adverse health effects which could ensue.

         236.    The conduct of Defendants OCCIDENTAUHOOKER, GSH, CRA, CITY OF

  NIAGARA FALLS, and NIAGARA FALLS WATER BOARD, in assuring the Plaintiffs that

  they are at no risk of harm to their health and safety, when they knew or should have known that

  exposure to the toxic chemicals as alleged herein in fact put the Plaintiffs at significant risk of

  injury and disease, was done with the intention of attempting to avoid litigation and to be held

                      contamination of
  responsible for the contamination of the
                                       the Plaintiffs' property and home, and the exposure of the

  Plaintiffs to such hazardous chemicals, and was done with utter disregard to the potential adverse

  health effects that could ensue.

         237.    As a result of these activities as alleged hereinabove, Plaintiffs are entitled to

  recover punitive damages in an amount to be determined by the finder of fact.




  {00011433}                                         44
Case 1:20-cv-00136-FPG-JJM Document 41-2 Filed 04/30/20 Page 46 of 48




                                            AD DAMNUM

                  WHEREFORE:

                  Each of the plaintiffs separately demands compensatory
                                                            compensatory damages
                                                                         damages in
                                                                                 in each
                                                                                    each of
                                                                                         of the

  above enumerated clams            exceeding the jurisdictional limitations of all
                   clams in amounts exceeding                                   all courts of

  lesser jurisdiction;

                  Each of the Plaintiffs separately demands equitable relief in the form of the

  establishment of a fund or trust to appropriately achieve such medical surveillance,
                                                                         surveillance, abatement,

  and study;

                  Each of the Plaintiffs separately demands punitive and exemplary
                                                                         exemplary damages
                                                                                   damages in an

  amount to be determined by the trier of
                                       of fact;

                 Each of the Plaintiffs separately demands the
                                                           the recovery
                                                               recovery of
                                                                        of costs, disbursements or

            elements of
  any other elements               expenses which might be recoverable as a matter of law and/or
                     of damages or expenses

  equity; and

                 Each of the Plaintiffs separately demands such other relief as to the Court may

  seem just
  seem just and
            and proper.

  DATED:         New
                 New York, New
                            New York
                 March 26, 2013
                 March 26, 2013

                                                  Yours, etc.,
                                                         etc.


                                        By:
                                                  PHILLIPS & PAOLICELLI, LLP
                                                  Steven J. Phillips
                                                  Melissa L. Stewart
                                                  William H. Mack
                                                  380 Madison Avenue, 24th Floor
                                                  New
                                                  New York, New York 10027
                                                  Telephone:  (212) 388-5100
                                                  Telephone: (212)   388-5100




  {00011433}                                        45
Case 1:20-cv-00136-FPG-JJM Document 41-2 Filed 04/30/20 Page 47 of 48




                                WATERS
                                WATERS &   & KRAUS,
                                              KRAUS, LLPLLP
                                Peter Kraus (pro
                                Peter Kraus (pro hac vice pending)
                                                 hac vice pending)
                                Charles  Siegel(pro
                                Charles Siegel          vice pending)
                                                    hoc vice
                                               (pro hoc      pending)
                                3219 McKinney
                                3219  McKinney Avenue
                                                 Avenue
                                Dallas, Texas75204
                                Dallas, Texas   75204
                                Telephone:   (214)357-7252
                                Telephone: (214)   357-7252

                                FANIZZI
                                FANIZZI&&BARR,BARR,PC PC
                                Paul K. Barr
                                2303 Pine
                                2303  PineAvenue
                                           Avenue
                                Niagara  Falls,NY
                                Niagara Falls, NY 14301
                                                   14301
                                Telephone:   (716)284-8888
                                Telephone: (716)   284-8888

                                CHRISTEN
                                CHRISTEN CIVILETTO
                                            CIVILETTOMORRIS,
                                                          MORRIS,ESQ.
                                                                  ESQ.
                                8313 West
                                8313  WestPoint
                                           PointDrive
                                                 Drive
                                East Amherst, NewYork
                                     Amherst, New  York 14051
                                                        14051
                                (716) 741-8555
                                (716) 741-8555

                                Attorneys for Plaintiffs
                                              Plaintiffs




  {00011433}                      46
Case 1:20-cv-00136-FPG-JJM Document 41-2 Filed 04/30/20 Page 48 of 48




                                       AFFIDAVIT
                                       AFFIDAVITOF
                                                 OFSERVICE
                                                    SERVICE

  STATE OF NEW YORK,
               YORK, COUNTY
                     COUNTYOF
                            OF NEW
                               NEW YORK
                                   YORKss.:
                                        ss.:

         Molly
         MollyMcLaughlin,
                McLaughlin,being
                               being duly
                                      duly sworn, deposes
                                                      deposesand
                                                               andsays:
                                                                    says:  I am
                                                                        I am  an an employee
                                                                                 employee       of Phillips
                                                                                           of Phillips   & &
  Paolicelli LLP,
             LLP, the
                   the attorneys for plaintiff
                       attorneys for plaintiff in
                                                in the within action. I served
                                                                        served aatrue
                                                                                  truecopy
                                                                                       copyofofthe
                                                                                                the
  annexed
  annexed
                  FIRST AMENDED
                           AMENDED COMPLAINT
                                         COMPLAINT

           On March 26,26, 2013
                           2013by
                                bydepositing
                                    depositingaatruetruecopy
                                                          copythereof
                                                                thereof enclosed
                                                                      enclosed   in ainpost-paid
                                                                                        a post-paid wrapper,
                                                                                                 wrapper,  in in
  an official
  an  official depository  underthe
               depository under  theexclusive
                                      exclusivecare
                                                  careandand custody
                                                           custody     of the
                                                                    of the    U.S.
                                                                           U.S.       Postal
                                                                                 Postal      Service
                                                                                          Service     within
                                                                                                  within
  New York State,     addressedtotoeach
               State, addressed      each
                                        ofof
                                           thethe  following
                                                following      persons
                                                            persons  at the lastlast
                                                                        at the   knownknown   address
                                                                                          address      set forth
                                                                                                  set forth
        eachname:
  after each   name:

  TO:
  TO:

          C. Stravino,
  Jeffrey C. Stravino, Esq.
                        Esq.                                  F. Baase,
                                                      Jeffrey F. Baase,Esq.
                                                                         Esq.
  Hodgson,   Russ,LLP
  Hodgson, Russ,    LLP                               Rupp, Baase,
                                                             Baase,Pfalzgraf,
                                                                     Pfalzgraf,
  ATTORNEY
  ATTORNEY FOR   FOR DEFENDANT
                       DEFENDANT                      Cunningham &  & Coppola, LLC
                                                                                LLC
  140
  140 Pcarl
       PcarlStreet,
             Street,Suite
                     Suite100
                           100                        ATTORNEY
                                                      ATTORNEY FOR  FOR DEFENDANT
                                                                          DEFENDANT
  The Guaranty
       Guaranty Building
                  Building                            1600  Liberty Building
                                                      1600 Liberty  Building
  Buffalo, New York
                 York 14202
                       14202                          Buffalo, New York
                                                                     York 14202
                                                                          14202

                                                      Douglas A.A. Janese,
                                                                   Janese,Jr.Jr.
  Kevin M.
         M. Hogan,   Esq.
             Hogan, Esq.                              Assistant Corporation
                                                                 Corporation Counsel
                                                                               Counsel
  Phillips, Lytle,
            Lytle, LLP
                   LLP                                ATTORNEY
                                                      ATTORNEY FOR   FOR DEFENDANT
                                                                           DEFENDANT
  ATTORNEY
  ATTORNEY FOR   FOR DEPENDANT
                       DEPENDANT                      City
                                                      City Hall,
                                                           Hall, 745
                                                                 745 Main
                                                                      Main Street
  3400 HSBC
  3400   HSBCCenter
                 Center                               PO BOX
                                                           BOX 6969
  Buffalo, New York
                  York 14203
                       14203                          Niagara Falls,
                                                      Niagara  Falls,NY
                                                                      NY 14302
                                                                           14302




  Sway to before
          before me
                 me •nn the
  2 ►ay
      ay oo arch
              arch
                                                           Molly M L

   otary Public


                                                                    EILEEN     HAUGH
                                                                    EILEEN HAUGH
                                                           NOTARY PUBLIC,    STATEOF
                                                                  PUBLIC, STATE        NEWYORK
                                                                                    OFNEW     YORK
                                                           NOTARY
                                                                             No.01HA6200802
                                                               RegistrationNo.
                                                               Registration      01HA620080  2
                                                                              QueensCounty
                                                                           In Queens
                                                                Qualified In              n
                                                                                     County
                                                                            ExpiresFeb.
                                                              CommissionExpires
                                                              Commission                 .02017
                                                                                    Feb.0n  2017



  {00012204}
  {00012204}
